Exhibit 10.1

EXECUTION COPY

[g201704262030245791282.jpg]

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

February 22, 2017

 

among

 

ESSENDANT CO.,
as the Borrower

 

ESSENDANT INC.,
as Holdings

 

The Loan Guarantors Party Hereto

 

The Lenders Party Hereto

 

BANK OF AMERICA, N.A., PNC BANK NATIONAL ASSOCIATION and

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents

 

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

___________________________

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

PNC CAPITAL MARKETS LLC, and WELLS FARGO BANK, N.A.

as Joint Bookrunners and Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

 

Table of Contents

Page

 

ARTICLE I Definitions

1

SECTION 1.01. Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

47

SECTION 1.03. Terms Generally

47

SECTION 1.04. Accounting Terms; GAAP

48

SECTION 1.05. Status of Obligations

49

ARTICLE II The Credits

49

SECTION 2.01. Commitments

49

SECTION 2.02. Loans and Borrowings

50

SECTION 2.03. Requests for Borrowings

50

SECTION 2.04. Protective Advances

51

SECTION 2.05. Swingline Loans

52

SECTION 2.06. Letters of Credit

53

SECTION 2.07. Funding of Borrowings

60

SECTION 2.08. Interest Elections

60

SECTION 2.09. Termination and Reduction of Commitments; Increase in Revolving
Commitments

61

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

64

SECTION 2.11. Prepayment of Loans

65

SECTION 2.12. Fees

67

SECTION 2.13. Interest

68

SECTION 2.14. Alternate Rate of Interest

69

SECTION 2.15. Increased Costs

70

SECTION 2.16. Break Funding Payments

71

SECTION 2.17. Withholding of Taxes; Gross-Up

72

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs

75

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

78

SECTION 2.20. Defaulting Lenders

79

SECTION 2.21. Returned Payments

81

SECTION 2.22. Banking Services and Swap Agreements

81

 

--------------------------------------------------------------------------------

 

SECTION 2.23. MIRE Events

82

ARTICLE III Representations and Warranties

82

SECTION 3.01. Organization; Powers

82

SECTION 3.02. Authorization; Enforceability

82

SECTION 3.03. Governmental Approvals; No Conflicts

82

SECTION 3.04. Financial Condition; No Material Adverse Change

83

SECTION 3.05. Properties

83

SECTION 3.06. Litigation and Environmental Matters

83

SECTION 3.07. Compliance with Laws and Agreements; No Default

84

SECTION 3.08. Investment Company Status

84

SECTION 3.09. Taxes

84

SECTION 3.10. ERISA

84

SECTION 3.11. Disclosure

85

SECTION 3.12. [Reserved]

85

SECTION 3.13. Solvency

85

SECTION 3.14. Insurance

85

SECTION 3.15. Capitalization and Subsidiaries

86

SECTION 3.16. Security Interest in Collateral

86

SECTION 3.17. Employment Matters

86

SECTION 3.18. Federal Reserve Regulations

87

SECTION 3.19. Use of Proceeds

87

SECTION 3.20. No Burdensome Restrictions

87

SECTION 3.21. Anti-Corruption Laws and Sanctions

87

SECTION 3.22. EEA Financial Institutions

87

SECTION 3.23. Status as Senior Debt

87

ARTICLE IV Conditions

87

SECTION 4.01. Effective Date

87

SECTION 4.02. Each Credit Event

91

SECTION 4.03. Term Loans

92

ARTICLE V Affirmative Covenants

93

SECTION 5.01. Financial Statements; Revolving Borrowing Base and FILO Borrowing
Base and Other Information

94

SECTION 5.02. Notices of Material Events

98

SECTION 5.03. Existence; Conduct of Business

99

 

--------------------------------------------------------------------------------

 

SECTION 5.04. [Reserved]

99

SECTION 5.05. Maintenance of Properties

99

SECTION 5.06. Books and Records; Inspection Rights

99

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

100

SECTION 5.08. Use of Proceeds

100

SECTION 5.09. Accuracy of Information

100

SECTION 5.10. Insurance

101

SECTION 5.11. Casualty and Condemnation

101

SECTION 5.12. Appraisals

101

SECTION 5.13. Depository Banks

102

SECTION 5.14. Additional Collateral; Further Assurances

102

SECTION 5.15. Post-Closing Matters

103

ARTICLE VI Negative Covenants

104

SECTION 6.01. Indebtedness

104

SECTION 6.02. Liens

107

SECTION 6.03. Fundamental Changes

109

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

110

SECTION 6.05. Asset Sales

112

SECTION 6.06. Sale and Leaseback Transactions

114

SECTION 6.07. Swap Agreements

114

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness

114

SECTION 6.09. Transactions with Affiliates

115

SECTION 6.10. Restrictive Agreements

116

SECTION 6.11. Amendment of Senior Notes Documents

117

SECTION 6.12. Fixed Charge Coverage Ratio

117

SECTION 6.13. Foreign Subsidiary Investments

117

ARTICLE VII Events of Default

117

ARTICLE VIII The Administrative Agent

120

SECTION 8.01. Appointment

120

SECTION 8.02. Rights as a Lender

121

SECTION 8.03. Duties and Obligations

121

SECTION 8.04. Reliance

122

SECTION 8.05. Actions through Sub-Agents

122

SECTION 8.06. Resignation

122

 

--------------------------------------------------------------------------------

 

SECTION 8.07. Non-Reliance

123

SECTION 8.08. Other Agency Titles

124

SECTION 8.09. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties

124

SECTION 8.10. Flood Laws

126

ARTICLE IX Miscellaneous

126

SECTION 9.01. Notices

126

SECTION 9.02. Waivers; Amendments

128

SECTION 9.03. Expenses; Indemnity; Damage Waiver

131

SECTION 9.04. Successors and Assigns

134

SECTION 9.05. Survival

139

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

139

SECTION 9.07. Severability

140

SECTION 9.08. Right of Setoff

140

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

140

SECTION 9.10. WAIVER OF JURY TRIAL

141

SECTION 9.11. Headings

141

SECTION 9.12. Confidentiality

141

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law

142

SECTION 9.14. USA PATRIOT Act

142

SECTION 9.15. Disclosure

142

SECTION 9.16. Appointment for Perfection

142

SECTION 9.17. Interest Rate Limitation

143

SECTION 9.18. Marketing Consent

143

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

143

SECTION 9.20. No Advisory or Fiduciary Responsibility

144

SECTION 9.21. Senior Notes Intercreditor Termination Agreement

144

ARTICLE X Loan Guaranty

144

SECTION 10.01. Guaranty

144

SECTION 10.02. Guaranty of Payment

145

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty

145

SECTION 10.04. Defenses Waived

146

SECTION 10.05. Rights of Subrogation

146

SECTION 10.06. Reinstatement; Stay of Acceleration

146

 

--------------------------------------------------------------------------------

 

SECTION 10.07. Information

147

SECTION 10.08. Termination

147

SECTION 10.09. Taxes

147

SECTION 10.10. Maximum Liability

147

SECTION 10.11. Contribution

147

SECTION 10.12. Liability Cumulative

148

SECTION 10.13. Keepwell

149

ARTICLE XI Existing Credit Agreement.

149

 

SCHEDULES:

Commitment Schedule

Schedule 1.01 –Eligible Real Property

Schedule 1.01(c) – Departing Lender Schedule

Schedule 2.06 – Existing LCs

Schedule 3.05 – Properties

Schedule 3.06 – Disclosed Matters

Schedule 3.14 – Insurance

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Loan Parties’ Counsel

Exhibit C‑1 – Form of Revolving Borrowing Base Certificate

Exhibit C‑2 – Form of FILO Borrowing Base Certificate

Exhibit D – Form of Compliance Certificate

Exhibit E – Joinder Agreement

Exhibit F-1 – U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-2 – U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-3 – U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-4 – U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

 

 

 

--------------------------------------------------------------------------------

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 22, 2017 (as it
may be amended or modified from time to time, this “Agreement”) among ESSENDANT
CO., as Borrower, ESSENDANT INC., as Holdings, the other Loan Parties party
hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

The Borrower, certain of the Lenders and the Administrative Agent are parties to
the below-defined Existing Credit Agreement. The parties hereto agree as
follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Account” has the meaning assigned to such term in the Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party or any
Subsidiary (a) acquires any going business or all or substantially all of the
assets of any Person, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person which has ordinary voting power for
the election of directors or other similar management personnel of a Person
(other than Equity Interests having such power only by reason of the happening
of a contingency) or a majority of the outstanding Equity Interests of a Person.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and Affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

 

 

--------------------------------------------------------------------------------

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.

 

“Aggregate FILO Commitment” means, at any time, the aggregate of the FILO
Commitments of all of the Lenders, as increased or reduced from time to time
pursuant to the terms and conditions hereof.   As of the Effective Date, the
Aggregate FILO Commitment is

$100,000,000.

 

“Aggregate FILO Exposure” means, at any time, the aggregate FILO Exposure of all
the Lenders at such time.

 

“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Effective Date,
the Aggregate Revolving Commitment is

$1,000,000,000.

 

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time (with the Swingline Exposure of each
Lender calculated assuming that all of the Lenders have funded their
participations in all Swingline Loans outstanding at such time).

 

“ALTA” means the American Land Title Association.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of

(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the purpose of this definition, the
Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day, subject
to the interest rate floors set forth therein. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14 hereof, then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c) above.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or any of its Affiliates from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, or Swingline Loans, a percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the Aggregate Revolving Commitment (provided that, if
the Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the Aggregate Revolving
Exposure at that time), (b) with respect to FILO Loans, a percentage equal to a
fraction the numerator of which is such Lender’s FILO Commitment and

 

2

 

--------------------------------------------------------------------------------

 

the denominator of which is the Aggregate FILO Commitment (provided that, if the
FILO Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the Aggregate FILO Exposure at that
time), (c) with respect to Term Loans, a percentage equal to a fraction the
numerator of which is such Lender’s Term Loan Commitment and the denominator of
which is the aggregate Term Loan Commitments of all the Lenders (provided that,
if the Term Loan Commitments have terminated or expired, the Applicable
Percentages shall be a percentage equal to a fraction the numerator of which is
the aggregate outstanding principal amount of the Term Loans of such Lender and
the denominator of which is the aggregate outstanding principal amount of the
Term Loans of all Term Lenders), and (d) with respect to Protective Advances or
with respect to the Aggregate Credit Exposure, a percentage based upon its share
of the Aggregate Credit Exposure (with the Swingline Exposure of each Lender
calculated assuming that all of the Lenders have funded their participations in
all Swingline Loans outstanding at such time) and the unused Commitments;
provided that, in accordance with Section 2.20, so long as any Lender shall be a
Defaulting Lender, such Defaulting Lender’s Commitment shall be disregarded in
the calculations under clauses (a), (b) and (c) above.

 

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the Commitment Fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Revolver and Term Loan ABR
Spread”, “Revolver and Term Loan Eurodollar Spread”, “FILO ABR Spread”, “FILO
Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based upon the
Average Quarterly Revolving Availability during the most recently ended fiscal
quarter of the Borrower; provided, that the “Applicable Rate” shall be the
applicable rates per annum set forth below in Category 2 during the period from
the Effective Date to, but excluding, the first day following the end of the
first full fiscal quarter of the Borrower ending after the Effective Date:

 

Average Quarterly

Revolving Availability

Revolver

and Term Loan ABR Spread

Revolver and

Term Loan Eurodollar Spread

FILO ABR

Spread

FILO

Eurodollar Spread

Commitmen

t Fees Rate

Category 1

Greater than

$600,000,000

0.25%

1.25%

1.00%

2.00%

0.25%

Category 2

Less than or equal to

$600,000,000 but greater than or equal to $300,000,000

0.50%

1.50%

1.25%

2.25%

0.25%

Category 3

Less than

$300,000,000

0.75%

1.75%

1.50%

2.50%

0.25%

 

3

 

--------------------------------------------------------------------------------

 

For purposes of the foregoing, each change in the Applicable Rate shall be
effective during the period commencing on and including the first day of each
fiscal quarter of the Borrower and ending on the last day of such fiscal
quarter, it being understood and agreed that, for purposes of determining the
Applicable Rate on the first day of any fiscal quarter of the Borrower, the
Average Quarterly Revolving Availability during the most recently ended fiscal
quarter of the Borrower shall be used.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Authorized Officer” means any of the chief executive officer, president, chief
operating officer, chief financial officer, controller or treasurer of Holdings
or the Borrower, acting singly.

 

“Available FILO Commitment” means, at any time, the Aggregate FILO Commitment
minus the Aggregate FILO Exposure (calculated, with respect to any Defaulting
Lender, as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

 

“Average Quarterly Revolving Availability” means, for any fiscal quarter of the
Borrower, an amount equal to the average daily Revolving Availability during
such fiscal quarter as determined by the Administrative Agent; provided that, in
order to determine Revolving Availability on any day for purposes of this
definition, the Revolving Borrowing Base for such day shall be determined by
reference to the most recent Revolving Borrowing Base Certificate delivered to
the Administrative Agent pursuant to Section 5.01(f) as of such day.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party or its Subsidiaries by any Lender or any of its Affiliates:   (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services, and (d) treasury management

 

4

 

--------------------------------------------------------------------------------

 

services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, any direct debit scheme or
arrangement, overdrafts and interstate depository network services).

 

“Banking Services Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

 

“Borrower” means Essendant Co., an Illinois corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) FILO Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect,

(c) Term Loans of the same Type, made, converted or continued on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect, (d) a Swingline Loan, and (e) a Protective Advance.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing, a
FILO Borrowing or the Term Loan in accordance with Section 2.03.

 

5

 

--------------------------------------------------------------------------------

 

“Borrowing Base Collateral” means all Collateral consisting of the Accounts
and/or Inventory, respectively, of the applicable Loan Parties.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan or
a Loan accruing interest at REVLIBOR30 Rate without giving effect to the proviso
contained in the definition for “REVLIBOR30 Rate”, the term “Business Day” shall
also exclude any day on which banks are not open for general business in London.

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Subsidiaries prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Dominion Period” means any period (a) commencing on the day after five

(5) consecutive Business Days during which period Revolving Availability has
been less than the greater of (i) $100,000,000 and (ii) 10% of the Covenant and
Cash Management Test Amount and (b) continuing until Revolving Availability
shall have been at least equal to, for a period of 30 consecutive days, the
greater of (i) $100,000,000 and (ii) 10% of the Covenant and Cash Management
Test Amount.

 

“Certified Pre-Owned Ineligible Accounts” means certain Accounts originated by
CPO Commerce, LLC, as determined by the Administrative Agent in its Permitted
Discretion.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of Holdings; (b) occupation at any time of a
majority of the seats (other than vacant seats) on the board of directors of
Holdings by Persons who were not

(i) directors of Holdings on the date of this Agreement, (ii) nominated or
appointed by the board of directors of Holdings or (iii) approved by the board
of directors of Holdings as director candidates prior to their election; (c)
Holdings shall cease to beneficially own, directly or indirectly, free and clear
of all Liens or other encumbrances (other than Liens granted under the Loan
Documents), all of the outstanding voting Equity Interests of the Borrower on a
fully diluted basis; or (d) other than pursuant to a transaction permitted by
this Agreement, the

 

6

 

--------------------------------------------------------------------------------

 

Borrower shall cease to beneficially own, directly or indirectly, free and clear
of all Liens or other encumbrances (other than Liens granted under the Loan
Documents), all of the outstanding voting Equity Interests of each of its
Subsidiaries (other than directors’ qualifying shares or shares required by
applicable law to be held by a Person other than Holdings or a Subsidiary) on a
fully diluted basis.

 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following:   (a) the adoption of or taking effect
of any law, rule, regulation or treaty;

(b)any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c)
compliance by any Lender or the Issuing Bank (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s or the Issuing
Bank’s holding company, if any) with any request, guideline, requirement or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the U.S. or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, FILO Loans,
Term Loans, Swingline Loans or Protective Advances.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all right, title and interest of any Loan Party in any and
all property owned, leased or operated by any Loan Party, now existing or
hereafter acquired, that may at any time be required to be, subject to a
security interest or Lien in favor of the Administrative Agent, on behalf of
itself and the Lenders and other Secured Parties, to secure the Secured
Obligations. In no event shall “Collateral” include any Excluded Assets.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other agreements, instruments and documents executed in
connection with this Agreement that are intended  to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether theretofore, now or
hereafter executed by any Loan Party and

 

7

 

--------------------------------------------------------------------------------

 

delivered to the Administrative Agent in connection with this Agreement or any
other Loan Document.

 

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, FILO Commitment and Term Loan Commitment, together with
the commitment of such Lender to acquire participations in Protective Advances
hereunder. The initial amount of each Lender’s Commitment is set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable.

 

“Commitment Fees” has the meaning set forth in Section 2.12.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated  EBITDA” means, with respect to any period, (A) Consolidated Net
Income for such period, plus (B) to the extent deducted from revenues in
determining Consolidated Net Income for such period, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation, (iv)
amortization, (v) losses attributable to equity in Affiliates, (vi) non-cash
charges related to employee compensation, (vii) any extraordinary non- cash or
nonrecurring non-cash charges or losses, (viii) fees, costs and expenses
incurred in connection with Permitted Acquisitions in an aggregate amount not to
exceed $10,000,000 in any fiscal year, (ix) any expense under settlement
accounting arising from an offer to terminated vested participants in the
Essendant Pension Plan to accept a lump sum in lieu of future pension payments
made during a window offering period in 2016, (x) those certain fees, costs and
expenses set forth with more particularity in the Disclosure Side Letter and
(xi) in connection with any Qualifying Permitted Acquisition or Material
Disposition, calculated on a pro forma basis based on Holdings’ most recent
financial statements delivered pursuant to Section 4.01(b) or 5.01(a) or (b),
(1) any cost savings and expenses that relate to such Qualifying Permitted
Acquisition or Material Disposition in accordance with Article 11 of Regulation
S-X under the Securities Act and (2) any demonstrable cost-savings and operating
expense reductions (net of continuing associated expenses) that relate to such
Qualifying Permitted Acquisition or Material Disposition or are reasonably
anticipated by the Borrower to be achieved in connection with such Qualifying
Permitted Acquisition or Material Disposition within the 12-month period
following the consummation thereof, which the Borrower determines in good faith
are reasonable and which are so set forth in a certificate of a Financial
Officer of the Borrower delivered to the Administrative Agent; provided that
amounts added back pursuant to this subclause (2) shall be permitted only to the
extent to the aggregate additions under subclauses (1) and (2) for such period
do not exceed 10% of the amount which could have been included in Consolidated

 

8

 

--------------------------------------------------------------------------------

 

EBITDA in the absence of the adjustment under this clause (xi), minus (C) to the
extent included in Consolidated Net Income for such period, any extraordinary
non-cash or nonrecurring non- cash gains, all calculated for Holdings and its
Subsidiaries on a consolidated basis.

 

Solely for the purposes of calculating Consolidated EBITDA for any Test Period,
if at any time during such Test Period, Holdings or any of its Subsidiaries
shall have made any Material Disposition, Consolidated EBITDA for such Test
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Test Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Test Period, in
each case, calculated on a pro forma basis based on Holdings’ most recent
financial statements delivered pursuant to Section 4.01(b) or 5.01(a) or (b).

 

“Consolidated  Interest Expense” means, with reference to any period, the
interest expense of Holdings and its Subsidiaries calculated on a consolidated
basis for such period (net of interest income).

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of Holdings and its Subsidiaries calculated on a consolidated basis
for such period and on a FIFO basis of inventory valuation.

 

“Consolidated Total Assets” means, as of any date of determination, with respect
to any Person, the total assets of such Person and its Subsidiaries calculated
in accordance with GAAP on a consolidated basis as of such date. Unless
otherwise specified, “Consolidated Total Assets” means Consolidated Total Assets
of Holdings and its Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Co-Syndication Agents” means, collectively, Bank of America, N.A., PNC Bank
National Association, and Wells Fargo Bank, N.A.

 

“Covenant Trigger Period” means any period (a) commencing on (i) the day after
five

(5)consecutive Business Days during which period Revolving Availability has been
less than the greater of (x) $100,000,000 and (y) 10% of the Covenant and Cash
Management Test Amount, or (ii) the day that Revolving Availability is less than
$50,000,000 (giving pro forma effect to any proposed extension of credit on such
day) and (b) continuing until Revolving Availability shall have been at least
equal to the greater of (i) $100,000,000 and (ii) 10% of the Covenant and Cash
Management Test Amount, for a period of 30 consecutive days.

 

“Covenant and Cash Management Test Amount” means the lesser of (x) the sum of
the Revolving Borrowing Base and the FILO Borrowing Base and (y) the sum of the
Aggregate Revolving Commitment and the Aggregate FILO Commitment.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) such Lender’s FILO Exposure
at such time, plus

 

9

 

--------------------------------------------------------------------------------

 

(c)an amount equal to the aggregate principal amount of its Term Loans
outstanding at such time.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“Customer Contract” means any agreement by and between the Borrower and/or any
of its Subsidiaries and a customer of the Borrower and/or any of its
Subsidiaries involving (a) an upfront payment of a rebate expected to be earned
by such customer over the life of such agreement, (b) retention allowances,
conversion allowances or other forms of bonuses or allowances paid to such
customer (collectively, “Allowances”) subject to clawback provisions that
require all or a portion of the payment of the Allowances to be repaid under
certain defined circumstances, (c) installment sales of software and related
services, whether or not such installments are subject to interest and (d) the
deferral of a due date beyond standard payment terms of a full or partial
month’s accounts receivable from such customer, evidenced by a promissory note
and which may or may not be subject to interest.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or

(d)has, or has a direct or indirect parent company that has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.

 

“Departing Lender” means each “Lender” under the Existing Credit Agreement that
does not have a Commitment hereunder and is identified on the Departing Lender
Schedule hereto.

 

“Disclosure Side Letter” means the written disclosure memorandum delivered by
the Borrower to the Administrative Agent (and disclosed by the Administrative
Agent to the

 



10

 

 



--------------------------------------------------------------------------------

 

Lenders) on or prior to the Effective Date pursuant to clause (y) of the
definition of “Identified Disclosure”.

 

“Disputed Account” means any Account for which billings are under investigation
by the Loan Parties, including without limitation, (x) Accounts subject to
rebates made from vendors to a Loan Party, which rebates are passed through to
the Account Debtor of such Loan Party that correspond with such Accounts, and
(y) Accounts of the Borrower that are subject to any counterclaim, deduction,
defense or dispute. Disputed Accounts shall not include Accounts owing from
certain Account Debtors disclosed to the Administrative Agent prior to the
Closing Date that pay by end customer purchase order or stock keeping unit
instead of by invoice.

 

“Disqualified Institution” means the banks, financial institutions and other
institutional lenders and persons, set forth in a list (the “DQ List”) provided
to the Administrative Agent in an email to JPMDQ_Contact@jpmorgan.com prior to
the Effective Date.

 

“Document” has the meaning assigned to such term in the Security Agreement.

 

“dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Effective Date Debt Repayment” means, the repayment in full on the Effective
Date of all of the existing Indebtedness outstanding and the termination of any
remaining commitments and obligations with respect thereto as of the Effective
Date under the receivable securitization program evidenced by, among other
documents, that certain Transfer and Administration Agreement (as amended,
restated, supplemented or otherwise modified from time to time), dated

 



11

 

 



--------------------------------------------------------------------------------

 

as of March 3, 2009, among the Borrower, Essendant Financial Services LLC,
Essendant Receivables LLC, each class agent party thereto from time to time, the
other investors party thereto from time to time and PNC Bank, National
Association as agent.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, web portal
access for the Borrower or Holdings, Intralinks®, ClearPar®, Debt Domain,
Syndtrak and any other Internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Administrative Agent and the Issuing
Bank and any of its respective Related Parties or any other Person, providing
for access to data protected by passcodes or other security system.

 

“Eligible Accounts” means, at any time, the Accounts of (and, to the extent
provided in clause (r) below, promissory notes owing to) the Loan Parties that
are set forth in the list of trade receivable agings provided as part of the
most recently delivered Revolving Borrowing Base Certificate or FILO Borrowing
Base Certificate; provided, that Eligible Accounts shall not include any
Account:

 

(a)which is not subject to a first priority perfected security interest in favor
of the Administrative Agent;

 

(b)which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance or a Lien permitted
pursuant to Section 6.02(k) which, in each case, does not have priority over the
Lien in favor of the Administrative Agent;

 

(c)which (i) with respect to any Account originated by   Liberty   Bell
Equipment Corporation, is unpaid more than 90 days after the date of the
original invoice therefor, (ii) with respect to any Account other than Accounts
originated by Liberty Bell Equipment Corporation, is unpaid more than 60 days
after the original due date therefor,

(iii) with respect to any Account other than Accounts originated by Liberty Bell
Equipment Corporation, the total amount of such Account shall by its terms be
required to be paid in full within a period of time that is more than 90 days
after the date of the initial invoice therefor, or (iv) with respect to any
Account has been written off the books of the applicable Loan Party or otherwise
designated as uncollectible; provided that up to

$15,000,000 (based on the face amount thereof) of Accounts paid in installments
shall not be rendered ineligible pursuant to this clause (c) so long as, in each
case, the total amount of such Account shall by its terms be required to be paid
in full within six months of the initial invoice therefor and the applicable
Account Debtor shall not be more than 15 days past due on any installment
payment;

 

(d)which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(a)



12

 

 



--------------------------------------------------------------------------------

 

(e)which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to the Loan Parties
exceeds 20% of the aggregate Eligible Accounts, but only to the extent of such
excess;

 

(f)with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true;

 

(g)which (i) does not arise from the sale of goods or performance of services in
the ordinary course of business, (ii) is not evidenced by an   invoice or other
documentation reasonably satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon the applicable Loan Party’s completion of any further
performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale  on approval, or consignment, or

(vi) relates to payments of interest;

 

(h)for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the applicable Loan Party or if such Account was invoiced more
than once;

 

(i)which are subject to any earned accrued rebates on such Accounts owing to the
corresponding Account Debtors (net of any upfront payment made by a Loan Party
of a rebate expected to be earned by such Account Debtor over the life of such
agreement) but only to the extent of such net earned accrued rebate;

 

(j)which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement,   adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws, (iv)
admitted in writing its inability, or is generally unable to, pay its debts as
they become due, (v) become insolvent, or (vi) ceased operation of its business;

 

(k)which is owed by any Account Debtor which, to the knowledge of any Loan Party
or Subsidiary thereof, has sold all or substantially all of its assets;

 

(l)which is owed in any currency other than U.S. dollars or Canadian dollars;

 

(m)which is owed by (i) any Governmental Authority of any country other than the
U.S. unless such Account is backed by a letter of credit reasonably acceptable
to the Administrative Agent which is in the possession of, and is directly
drawable by, the Administrative Agent, or (ii) any Governmental Authority of the
U.S., or any department, agency, public corporation, or instrumentality thereof,
unless the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. §
3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to
perfect the Lien of the Administrative Agent in such Account have been complied
with to the Administrative Agent’s satisfaction in its Permitted Discretion;

(i)



13

 

 



--------------------------------------------------------------------------------

 

(n)which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates;

 

(o)which is owed by an Account Debtor or any Affiliate of such Account Debtor
which has incurred Indebtedness subject to a Permitted Customer Financing
Guarantee but only to the extent of such Permitted Customer Financing Guarantee;

 

(p)which is owed by an Account Debtor or any Affiliate of such Account Debtor to
which any Loan Party is indebted, but only to the extent of such indebtedness,
or is subject to any security, deposit, progress payment, retainage  or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;

 

(q)the Account Debtor for which is a Top 200 Vendor Account Debtor and where
such Account is subject to any setoff, but only to the extent of such setoff;

 

(r)which is evidenced by any promissory note, chattel paper or instrument;
provided that up to $15,000,000 in the aggregate (based on the face amount
thereof) of Accounts evidenced by promissory notes shall not be rendered
ineligible pursuant to this clause (s) so long as, in each case, each such
promissory note (i) is in a form and on terms accepted by the Loan Parties in
the ordinary course of business consistent with past practice, and (ii) by its
terms matures and is due and payable in full on or prior to 90 days after the
making of such promissory note (and such promissory note has not been amended or
otherwise modified to extend such maturity);

 

(s)which is owed by an Account Debtor which is a Sanctioned Person;

 

(t)with respect to which the applicable Loan Party has made any agreement with
the Account Debtor for any reduction thereof (but only to the extent of such
reduction), other than discounts and adjustments given in the ordinary course of
business, or any Account which was partially paid and the applicable Loan Party
created a new receivable for the unpaid portion of such Account;

 

(u)which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

 

(v)which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than a Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
a Loan Party as payee or remittance party;

 

(w)which represents billing for advertising;

 

(x)which is a Disputed Account, but only to the extent of such counterclaim,
deduction, defense, rebate or dispute; or

(i)



14

 

 



--------------------------------------------------------------------------------

 

(y)owed by that certain Account Debtor disclosed by the Borrower to the
Administrative Agent prior to the Effective Date until such time as the
Administrative Agent, in its sole discretion, notifies the Borrower that
Accounts of such Account Debtor may be submitted for inclusion in the Revolving
Borrowing Base and the FILO Borrowing Base (subject to satisfying all
eligibility requirements thereafter).

 

Notwithstanding the foregoing, so long as the other requirements for an Eligible
Account have been satisfied, up to $15,000,000 of Accounts (based on the face
amount thereof) corresponding with purchasers who are members of the buying
group known as “Affiliated Distributors” may qualify as Eligible Accounts even
if the members of Affiliated Distributors are the primary obligors in respect of
such Accounts, and Affiliated Distributors makes payments on their behalf.  
Notwithstanding the foregoing, no Account in collection shall be rendered
ineligible under this definition (with the understanding that Accounts in
collection shall be included in the determination of the Ineligible Account
Percentage).

 

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall notify the Administrative
Agent thereof on and at the time of submission to the Administrative Agent of
the next Revolving Borrowing Base Certificate and FILO Borrowing Base
Certificate.   In determining the amount of an Eligible Account, the face amount
of an Account may, in the Administrative  Agent’s Permitted Discretion, be
reduced by, without duplication, to the extent not reflected in such face
amount,

(i)the amount of all accrued and actual discounts, claims, credits or credits
pending, promotional program allowances, price adjustments, finance charges or
other allowances (including any amount that the applicable Loan Party may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Account.

 

“Eligible Equipment” means the Equipment (including machinery) owned by a Loan
Party and meeting each of the following requirements:

 

(a)such Loan Party has good title to such Equipment;

 

(b)such Loan Party has the right to subject such Equipment to a Lien in favor of
the Administrative Agent; such Equipment is subject to a first priority
perfected Lien in favor of the Administrative Agent and is free and clear of all
other Liens of any nature whatsoever (except for Permitted Encumbrances or Liens
permitted pursuant to Section 6.02(k) which do not have priority over the Lien
in favor of the Administrative Agent); provided, however, that Equipment subject
to a certificate of title (such as, but not limited to, vehicles) shall
constitute Eligible Equipment for purposes of determining the Funding Date Term
Loan Amount regardless of whether the Administrative Agent’s Lien has been noted
on such certificate;

 

 

 

Party;

 

(c)



 

the full purchase price for such Equipment has been paid by such Loan

 

(a)





15

 

 



--------------------------------------------------------------------------------



 

(d)such Equipment is in good working order and condition (ordinary wear and tear
excepted) and is used or held for use by such Loan Party in the ordinary course
of business of such Loan Party;

 

(e)such Equipment (i) is not subject to any agreement which restricts the
ability of such Loan Party to use, sell, transport or dispose of such Equipment
or which restricts the Administrative Agent’s ability to take possession of,
sell or otherwise dispose of such Equipment and (ii) has not been purchased from
a Sanctioned Person; and

 

(f)such Equipment does not constitute “Fixtures” under the applicable laws of
the jurisdiction in which such Equipment is located.

 

“Eligible Inventory” means, at any time, the Inventory of the Loan Parties;
provided, that Eligible Inventory shall not include any Inventory:

 

(a)which is not subject to a first priority perfected Lien in favor  of the
Administrative Agent;

 

(b)which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance or a Lien permitted
pursuant to Section 6.02(k) (or, if agreed to by the Administrative Agent,
Section 6.02(m)) which, in each case, does not have priority over the Lien in
favor of the Administrative Agent;

 

(c)which is, in the Administrative Agent’s opinion, as determined in its
Permitted Discretion, obsolete, unmerchantable, defective, used, unfit for sale,
not salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or unacceptable due to age, type, category and/or
quantity;

 

(d)with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true and
which does not conform to all standards imposed by any Governmental Authority;

 

(e)in which any Person other than the applicable Loan Party shall (i) have any
direct or indirect ownership, interest or title or (ii) be indicated on any
purchase order or invoice with respect to such Inventory as having or purporting
to have an interest therein;

 

(f)which is not finished goods or which constitutes ship-not-billed inventory;

 

(g)which is not located in the U.S., provided that, up to $15,000,000 of
Inventory in transit outside of the U.S. from vendors and suppliers may be
included as Eligible Inventory despite the foregoing provision of this clause
(g) so long as:

 

(i)the Administrative Agent shall have received (1) a true and correct copy of
the bill of lading and other shipping documents for such Inventory and

(2) evidence of satisfactory casualty insurance naming the Administrative Agent

 



16

 

 



--------------------------------------------------------------------------------



 

as lender loss payee and otherwise covering such risks as the Administrative
Agent may reasonably request,

 

(ii)if the bill of lading is non-negotiable, the Administrative Agent shall have
received a duly executed Collateral Access Agreement, in   form and substance
reasonably satisfactory to   the   Administrative   Agent,   from   the
applicable customs broker, freight forwarder or carrier for such Inventory,

 

(iii)if the bill of lading is negotiable, the Administrative Agent shall have
received (1) confirmation that the bill is issued in the name of the applicable
Loan Party and consigned to the order of the Administrative Agent, and an
acceptable agreement has been executed with the applicable Loan Party’s customs
broker, in which the customs broker agrees that it holds the negotiable bill as
agent for the Administrative Agent and has granted the Administrative Agent
access to the Inventory, (2) confirmation that the applicable Loan Party has
paid for the goods, and (3) an estimate from the applicable Loan Party of the
customs duties and customs fees associated with such Inventory in order to
establish an appropriate Reserve,

 

(iv)the common carrier is not an Affiliate of the applicable vendor or supplier,
and

 

 

(v)

the customs broker is not an Affiliate of the applicable Loan Party;

 

(h)from and after the 90th day following the Effective Date, which is located in
any location leased by a Loan Party unless (i) the lessor has delivered to the
Administrative Agent a Collateral Access Agreement or (ii) a Reserve for rent,
charges and other amounts due or to become due with respect to such facility
(not exceeding 3 months’ rent under the applicable lease) has been established
by the Administrative Agent in its Permitted Discretion;

 

(i)from and after the 90th day following the Effective Date, which is located in
any third party warehouse or is in the possession of a bailee (other than a
third party processor) and is not evidenced by a Document (other than bills of
lading to the extent permitted pursuant to clause (g) above), unless (i) such
warehouseman or bailee has delivered to the Administrative Agent a Collateral
Access Agreement and such other documentation as the Administrative Agent may
require or (ii) an appropriate Reserve (not exceeding   3 months’ average
storage charges) has been established by the Administrative Agent in its
Permitted Discretion;

 

(j)which is being processed  offsite at a third party  location or outside
processor, or is in-transit to or from such third party location or outside
processor, unless such third party or outside processor has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require;

 

(k)which is a discontinued product or component thereof for which the applicable
Loan Party maintains an obsolescence reserve;

(i)



17

 

 



--------------------------------------------------------------------------------



 

 

(l)

which is the subject of a consignment by a Loan Party as consignor;

 

(m)which contains or bears any intellectual property rights licensed to the
Borrower or another Loan Party unless the Administrative Agent is satisfied that
it may sell or otherwise dispose of such Inventory without (i) infringing the
rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

 

(n)which is not reflected in a current perpetual inventory  report of the
applicable Loan Party (unless such Inventory is reflected in a report to the
Administrative Agent as “in transit” Inventory);

 

 

(o)

for which reclamation rights have been asserted by the seller;

 

 

(p)

which has been acquired from a Sanctioned Person; or

 

(q)which is subject to a vendor or similar rebate program, but only to the
extent of the applicable rebate or rebates, as determined as of the last day of
the most recent fiscal quarter of the Borrower then ended.

 

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall notify the Administrative Agent
thereof on and at the time of submission to the Administrative  Agent of the
next Revolving Borrowing Base Certificate and FILO Borrowing Base Certificate.

 

“Eligible Real Property” means the real property listed on Schedule 1.01,
together with any Fixtures located thereon, owned by a Loan Party (i) that is
acceptable in the sole discretion of the Administrative Agent, (ii) in respect
of which an appraisal report has been delivered to the Administrative Agent in
form, scope and substance reasonably satisfactory to the Administrative Agent,
(iii) in respect of which the Administrative Agent is satisfied that all actions
necessary or desirable in order to create perfected first priority Lien on such
real property have been taken, including the filing and recording of Mortgages,
(iv) in respect of which an environmental assessment report has been completed
and delivered to the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent and which does not indicate any
pending, threatened or existing Environmental Liability or noncompliance with
any Environmental Law, (v) which is adequately protected by fully-paid valid
title insurance with endorsements and in amounts acceptable to the
Administrative Agent, insuring that the Administrative Agent, for the benefit of
the Lenders and the other Secured Parties, shall have a perfected first priority
Lien on such real property, evidence of which shall have been provided in form
and substance reasonably satisfactory to the Administrative Agent, and (vi) if
required by the Administrative Agent:   (A) either (1) an ALTA survey has been
delivered for which all necessary fees have been paid and which is dated no more
than 30 days prior to the date on which the applicable Mortgage is recorded,
certified to the Administrative Agent and the issuer of the title insurance
policy in a manner reasonably satisfactory to the Administrative Agent by a land
surveyor duly registered and licensed in the state in which such real property
is located and acceptable to the Administrative Agent, and shows all buildings
and other improvements, any

 



18

 

 



--------------------------------------------------------------------------------



 

offsite improvements, the location of any easements, parking spaces, rights of
way, building setback lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects acceptable to the
Administrative Agent, or (2) such other certificates or documents as the
applicable title insurance company requires to remove the standard survey
exception and issue standard survey-related endorsements; (B) in respect of
which local counsel for the Borrower or other Loan Party in states in which such
real property is located have delivered a letter of opinion with respect to the
enforceability and perfection of the Mortgages and any related fixture filings
in form and substance reasonably satisfactory to the Administrative Agent; and
(C) in respect of which the applicable Loan Party shall have used its reasonable
best efforts to obtain estoppel certificates executed by all tenants of such
real property and such other consents, agreements and confirmations of lessors
and third parties have been delivered as the Administrative Agent may deem
necessary or desirable, together with evidence that all other actions that the
Administrative Agent may deem necessary or desirable in order to create
perfected first priority Liens on the real property described in the Mortgages
have been taken.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equipment” has the meaning assigned to such term in the Security Agreement.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or, solely for purposes of Section
302 of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 



19

 

 



--------------------------------------------------------------------------------



 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by any
Loan Party or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by any Loan Party or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Loan Party or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of any
Loan Party or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g)
the receipt by any Loan Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Loan Party or any ERISA Affiliate of
any notice, concerning the imposition upon any Loan Party or any ERISA Affiliate
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Assets” has the meaning specified in the Security Agreement.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:   (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are

 



20

 

 



--------------------------------------------------------------------------------



 

Other Connection Taxes; (b) in the case of a Lender, U.S. Federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan, Letter of Credit or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan, Letter of Credit or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office; (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f); and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Fourth Amended and Restated Five-Year
Revolving Credit Agreement, dated as of July 8, 2013, by and among the Borrower,
Holdings, the lenders party thereto and JPMorgan Chase Bank, N.A., as Agent, as
amended or modified prior to the date hereof.

 

“Existing LCs” has the meaning set forth in Section 2.06.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“Field Exam and Appraisal Period” means any period (a) commencing on the day
after five (5) consecutive Business Days during which period Revolving
Availability has been less than 15% of the Covenant and Cash Management Test
Amount and (b) continuing until Revolving Availability shall have been at least
equal to 15% of the Covenant and Cash Management Test Amount, for a period of 30
consecutive days.

 

“FILO Availability” means, at any time, an amount equal to (a) the lesser of (i)
the Aggregate FILO Commitment and (ii) the FILO Borrowing Base minus (b) the
Aggregate FILO Exposure (calculated, with respect to any Defaulting Lender, as
if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).

 

“FILO Borrowing Base” means, at any time, the sum of (a) the product of 10%
multiplied by the Loan Parties’ Eligible Accounts at such time minus the
Ineligible Account Amount (which subtraction shall be applied prior to
multiplying such sum by the applicable percentage), plus

(b) the product of 10% multiplied by the Net Orderly Liquidation Value
percentages (with the

 



21

 

 



--------------------------------------------------------------------------------



 

understanding that certain classes of Inventory shall be assigned different
percentage amounts as determined in the Administrative Agent’s Permitted
Discretion) identified in the most recent inventory appraisal ordered by the
Administrative Agent multiplied by the Loan Parties’ Eligible Inventory, valued
at the lower of cost or market value, determined on a first-in-first-out basis
minus the Ineligible Inventory Amount (which subtraction shall be applied prior
to multiplying such sum by the applicable percentage), minus (c) Reserves.

 

“FILO Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer, in substantially the form of
Exhibit C-2 or another form which is acceptable to the Administrative Agent in
its sole discretion.

 

“FILO Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make FILO Loans, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s FILO Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04.    The  initial amount of each
Lender’s FILO Commitment is set  forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
FILO Commitment, as applicable.

 

“FILO Commitment Fee” has the meaning set forth in Section 2.12.

 

“FILO Exposure”  means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s FILO Loans.

 

“FILO Lender” means, as of any date of determination, a Lender with a FILO
Commitment or, if the FILO Commitments have terminated or expired, a Lender with
FILO Exposure.

 

“FILO Loan” means a Loan made pursuant to Section 2.01(c).

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or Holdings.

 

“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) Consolidated
EBITDA minus Unfinanced Capital Expenditures to (b) Fixed Charges, all
calculated for the Test Period ended on such date (or, if such date is not the
last day of a fiscal quarter, ended on the last day of the fiscal quarter most
recently ended prior to such date).

 

“Fixed Charges” means, for any period, without duplication, cash Consolidated
Interest Expense, plus scheduled principal payments on Indebtedness actually
made (excluding the payment of all outstanding principal under the Senior Notes
on the final scheduled maturity thereof), plus expenses for taxes paid in cash,
plus Restricted Payments paid in cash, plus Capital Lease Obligation payments,
plus cash contributions to any Plan to the extent expensed, all calculated for
Holdings, the Borrower and their Subsidiaries  on a consolidated  basis in
accordance with GAAP.

 

“Fixtures” has the meaning assigned to such term in the Security Agreement.

 



22

 

 



--------------------------------------------------------------------------------



 

“Flood Laws” has the meaning assigned to such term in Section 8.10.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a

U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for Tax purposes.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

 

“Funding Date Term Loan Amount” means the sum of (x) the product of 75%
multiplied by the fair market value of the Loan Parties’ Eligible Real Property
plus (y) the product of 85% multiplied by the Net Orderly Liquidation Value of
the Loan Parties’ Eligible Equipment, as such value is set forth in the most
recent appraisals received by the Administrative Agent prior to the date on
which the Term Loans are to be made (with such appraisals being in form and
substance acceptable to the Administrative Agent).

 

“GAAP” means generally accepted accounting principles in the U.S.

 

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect,

(a)to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee shall be deemed to be an amount equal to the lesser of
(a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for   which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of the Guarantee shall be such
guaranteeing person’s reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 



23

 

 



--------------------------------------------------------------------------------



 

“Guarantors” means all Loan Guarantors and non-Loan Parties who have delivered
an Obligation Guaranty, and the term “Guarantor” means each or any one of them
individually.

 

“Hazardous Materials” means:   (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

 

“Holdings” means Essendant Inc., a Delaware corporation.

 

“Identified Disclosure” means, any change or condition (x) disclosed prior to
January 5, 2017 in a filing with the Securities and Exchange Commission and
which filing is available on the EDGAR site at www.sec.gov (the disclosure date
therefor shall be deemed to be the first day on which such information was
available to JPMCB on such web page) or (y) set forth in Schedule 3.06 or
otherwise disclosed in this Agreement or in any written disclosure memorandum
delivered to the Joint Lead Arrangers on or prior to February 22, 2017.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind which in accordance with GAAP would be shown as a liability on the
consolidated balance sheet of such Person, (b) all financial obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or
services  (excluding current accounts payable arising in the ordinary course of
such Person’s business payable on terms customary in the trade and accrued
expenses in connection with the provision of services incurred in the ordinary
course of such Person’s business), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed
(provided that the amount of any such Indebtedness at any time shall be deemed
to be the lesser of (i) such Indebtedness at such time and (ii) the fair market
value of such property, as determined by such Person in good faith at such
time), (g) all Guarantees by such Person of Indebtedness of others, (h) all
Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) obligations under any liquidated
earn-out, (l) any other Off-Balance Sheet Liability and (m) Net Mark-to-Market

 



24

 

 



--------------------------------------------------------------------------------



 

Exposure under any and all Swap Agreements (including all renewals, extensions
and modifications thereof and substitutions therefor). The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Account Amount” means, at any time, the product of the Ineligible
Account Percentage multiplied by the aggregate face amount of all Accounts of
the Loan Parties at such time.

 

“Ineligible Account Percentage” means 1.1%, as such percentage may be adjusted
from time to time by the Administrative Agent in its Permitted Discretion upon
written notice from the Administrative Agent to the Borrower.   The Loan Parties
acknowledge and agree that the Ineligible Account Percentage reflects the
Administrative Agent’s determination of Accounts that would be rendered
ineligible to be included in the Revolving Borrowing Base or FILO Borrowing Base
because such Accounts:

 

(1)are in collection;

 

(2)are owed by an Account Debtor which (i) does not maintain its chief executive
office in the U.S. or Canada or (ii) is not organized under applicable law of
the U.S., any state of the U.S., or the District of Columbia, Canada, or any
province of Canada unless, in any such case, such Account is backed by a letter
of credit reasonably acceptable to the Administrative Agent which is in the
possession of, and is directly drawable by, the Administrative Agent;

 

 

(3)

are subject to a credit memo, chargeback or debit memo;

 

(4)represent commission  and/or service charges from Loan Parties to Account
Debtors;

 

 

(5)

were created on cash-on-delivery terms;

 

 

(6)

represent Certified Pre-Owned Ineligible Accounts; or

 

(7)are Accounts of any Loan Party other than the Borrower that are subject to
any counterclaim, deduction, defense or dispute.

 

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

 



25

 

 



--------------------------------------------------------------------------------



 

“Ineligible Inventory Amount” means, at any time, the product of the Ineligible
Inventory Percentage multiplied by the aggregate amount of all Inventory of the
Loan Parties at such time, valued at the lower of cost or market value,
determined on a first-in-first-out basis.

 

“Ineligible Inventory Percentage” means (x) in the event the FILO Borrowing Base
or Revolving Borrowing Base is being determined in part by using the Net Orderly
Liquidation Value   percentages   identified   in   the   most   recent  
inventory   appraisal   ordered   by   the Administrative Agent, 0.1%, or (y) in
all other instances, 7.5%, in each case, as such percentage may be adjusted from
time to time by the Administrative Agent in its Permitted Discretion upon
written notice thereof by the Administrative Agent to the Borrower.   The Loan
Parties acknowledge and agree that the Ineligible Inventory Percentage reflects
the Administrative Agent’s determination of Inventory that would be rendered
ineligible to be included in the Revolving Borrowing Base or FILO Borrowing Base
because such Inventory:

 

(1)has been returned to the Loan Party by the applicable Account Debtor;

 

(2)is located at any location where the aggregate value of all Eligible
Inventory (valued at the lower of cost or market value, determined on a
first-in-first-out basis) of the Loan Parties at such location is less than
$250,000;

 

(3)is classified by the Administrative Agent, as determined in its   Permitted
Discretion, as slow moving; or

 

 

(4)

represents consumables and samples not held out for sale.

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Information Memorandum” means the Confidential Information Memorandum dated
February 2017 relating to the Loan Parties and the Transactions.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan or Swingline
Loan, the first day of each calendar quarter and the Maturity Date, and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part (and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period) and the Maturity
Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day that is seven calendar days or in the calendar
month that is one, two, three or six months thereafter, as the Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, other than in the case of an Interest Period of seven
calendar days, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day and (ii) other than in the case

 



26

 

 



--------------------------------------------------------------------------------



 

of an Interest Period of seven calendar days, any Interest Period that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.   For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means, individually and collectively, each of JPMCB, in its
capacity as the issuer of Letters of Credit hereunder, Wells Fargo Bank,
National Association and any other Revolving Lender from time to time designated
by the Borrower as an Issuing Bank, with the consent of such Revolving Lender
and the Administrative Agent, and their respective successors in such capacity
as provided in Section 2.06(i). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by its Affiliates, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of Section
2.06 with respect to such Letters of Credit). At any time there is more than one
Issuing Bank, all singular references to the Issuing Bank shall mean any Issuing
Bank, either Issuing Bank, each Issuing Bank, the Issuing Bank that has issued
the applicable Letter of Credit, or both (or all) Issuing Banks, as the context
may require.

 

“Issuing Bank Sublimits” means, as of the Effective Date, (i) $12,500,000, in
the case of JPMCB, (ii) $12,500,000 in the case of Wells Fargo Bank, National
Association, and (iii) such amount as shall be designated to the Administrative
Agent and the Borrower in writing by an Issuing Bank. After the Effective Date,
any Issuing Bank shall be permitted at any time to (x) increase its Issuing Bank
Sublimit or (y) decrease its Issuing Bank Sublimit to an amount not less than
such Issuing Bank’s initial Issuing Bank Sublimit, in each case, with the
consent of the Borrower and upon providing five (5) days’ prior written notice
(or such shorter period as the Administrative Agent shall agree) thereof to the
Administrative Agent. After the Effective Date, any Issuing Bank shall be
permitted to decrease its Issuing Bank Sublimit to an amount less than such
Issuing Bank’s initial Issuing Bank Sublimit with the consent of the Borrower,
the Administrative Agent and each of the other Issuing Banks.

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit E.

 



27

 

 



--------------------------------------------------------------------------------



 

“Joint Lead Arrangers” means JPMCB, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, PNC Capital Markets LLC, and Wells Fargo Bank, N.A.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

 

 

 

Credit.



“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of

 

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender  at any time
shall be its Applicable Percentage of the aggregate LC Exposure at such time.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment  and Assumption.   Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Bank. For the avoidance of doubt, the term “Lenders” excludes any
Departing Lenders.

 

“Letters  of Credit”  means the letters of credit issued pursuant  to this
Agreement, including all Senior Notes Collateral LCs issued hereunder, and the
term “Letter of Credit” means any one of them or each of them singularly, as the
context may require.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.   It is understood and agreed that all of the terms and
conditions of this definition of “LIBO Rate” shall be subject to Section 2.14.
Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of Alternate Base Rate.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars) for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion) provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 



28

 

 



--------------------------------------------------------------------------------

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Liquidity Condition Period” means any period (a) commencing on the day after
five

(5)consecutive Business Days during which period Revolving Availability has been
less than the greater of (i) $100,000,000 and (ii) 10% of the Covenant and Cash
Management Test Amount and (b) continuing until Revolving Availability shall
have been at least equal to the greater of

(i) $100,000,000 and (ii) 10% of the Covenant and Cash Management Test Amount,
for a period of 30 consecutive days.

 

“Loan Documents” means, collectively, this Agreement, any promissory notes
delivered pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, any Obligation Guaranty, the Senior
Notes Intercreditor Termination Agreement and all other agreements, instruments,
documents and certificates identified in Sections 4.01 and

4.3executed and delivered to, or in favor of, the Administrative Agent or any
Lender and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements, legal opinions
issued in connection with the other Loan Documents, UCC filings, letter of
credit applications and any agreements between the Borrower and the Issuing Bank
regarding the Issuing Bank’s Issuing Bank Sublimit or the respective rights and
obligations between the Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit, and all other written matter whether heretofore,
now or hereafter executed by or on behalf of any Loan Party, or any employee of
any Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative. For the avoidance of doubt, the
Information Memorandum is not a Loan Document.

 

“Loan Guarantor” means each Loan Party.

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means, collectively, Holdings, the Borrower, Holdings’ Material
Domestic Subsidiaries (other than the Borrower) and any other Person who becomes
a party to this Agreement pursuant to a Joinder Agreement and their successors
and assigns, and the term “Loan Party” shall mean any one of them or all of them
individually, as the context may require.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of Holdings, the Borrower and their
Subsidiaries taken as a

 



29

 

 



--------------------------------------------------------------------------------

 

whole, (b) the ability of any Loan Party to perform any of its obligations under
the Loan Documents to which it is a party, (c) the Collateral, or the
Administrative Agent’s Liens (on behalf of itself and other Secured Parties) on
the Collateral or the priority of such Liens, or

(d)the rights of or benefits available to the Administrative Agent, the Issuing
Bank or the Lenders under any of the Loan Documents.

 

“Material Disposition” means any sale or other disposition or series of related
sales or dispositions by Holdings or any Subsidiary of (1) any equity interests
of a Subsidiary (other than directors’ qualifying shares or shares required by
applicable law to be held by a Person other than Holdings or a Subsidiary) or
(2) all or substantially all of the assets of any division or line of business
of Holdings or any Subsidiary, in each case, that yields gross proceeds to
Holdings or any of its Subsidiaries in excess of $25,000,000 and excluding, in
each case, (x) a sale or other disposition by a Subsidiary to Holdings or
Holdings or a Subsidiary to a Subsidiary and (y) dispositions of cash or
Permitted Investments in the ordinary course of business

 

“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of Holdings, for the Test Period then ended, for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if prior to the date of delivery of the first financial statements to
be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)), contributed greater than five
percent (5%) of Consolidated EBITDA for such period or (ii) which contributed
greater than five percent (5%) of Consolidated Total Assets as of such date;
provided that, if at any time the aggregate amount of Consolidated EBITDA or
Consolidated Total Assets attributable to all Domestic Subsidiaries that are not
Material Domestic Subsidiaries exceeds five percent (5%) of Consolidated EBITDA
for any such period or five percent (5%) of Consolidated Total Assets as of the
end of any such fiscal quarter, the Borrower (or, in the event the Borrower has
failed to do so within ten (10) days, the Administrative Agent) shall designate
sufficient Domestic Subsidiaries as “Material Domestic Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Domestic Subsidiaries; provided further
that the Borrower may at any time designate any Subsidiary as a Material
Domestic Subsidiary in its sole discretion, even if not required to satisfy the
foregoing; provided further that the Borrower may at any time remove any
Subsidiary’s designation as a Material Domestic Subsidiary, if after giving
effect to such removal, the aggregate amount of Consolidated EBITDA or
Consolidated Total Assets attributable to all Domestic Subsidiaries that are not
Material Domestic Subsidiaries would not exceed five percent (5%) of
Consolidated EBITDA for any such period or five percent (5%) of Consolidated
Total Assets as of the end of the most recent fiscal quarter for which financial
statements have been provided pursuant to Section 5.01(a) or (b).

 

“Material Foreign Subsidiary” means each direct or indirect first-tier Foreign
Subsidiary of Holdings (i) which, as of the most recent fiscal quarter of
Holdings, for the Test Period then ended, for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date of
delivery of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04(a)), contributed greater than five percent (5%) of Consolidated EBITDA and
greater than five percent (5%) of consolidated sales for such period or (ii)
which contributed greater than five percent (5%) of Consolidated Total Assets as
of such date; provided that, if the aggregate amount of

 



30

 

 



--------------------------------------------------------------------------------

 

Consolidated EBITDA during any Test Period attributable to all direct or
indirect first-tier Foreign Subsidiaries that are not Material Foreign
Subsidiaries exceeds twenty percent (20%) of Consolidated EBITDA for such Test
Period, the Borrower (or, in the event the Borrower has failed to do so within
thirty (30) days following the delivery of financial statements pursuant to
Section 5.01(a) or (b) with respect to such Test Period, the Administrative
Agent) shall designate sufficient Foreign Subsidiaries as “Material Foreign
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Foreign Subsidiaries.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000.   For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Loan Parties or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Loan Party or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

“Maturity Date” means February 22, 2022 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“MIRE Event” means, if there are any Mortgaged Real Properties at such time, any
increase, extension or renewal of any of the Commitments or Loans (including any
incremental credit facilities pursuant to Section 2.20 or otherwise, but
excluding (i) any continuation or conversion of Borrowings, (ii) the making of
any Loan or (iii) the issuance, renewal or extension of Letters of Credit).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, on real property of a Loan
Party, including any amendment, restatement, modification or supplement thereto.

 

“Mortgaged Real Property” means each parcel of real property subject to, or
required to be subject to, pursuant to any Loan Document, a Mortgage.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
or 3(37) of ERISA.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreement as of the date of determination (assuming the Swap Agreement were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreement as of the date
of determination (assuming such Swap Agreement were to be terminated as of that
date).

 



31

 

 



--------------------------------------------------------------------------------

 

“Net Orderly Liquidation Value” means, with respect to Inventory or Equipment of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent   in   its   Permitted   Discretion  
by   an   appraiser   acceptable   to   the Administrative Agent, net of all
costs of liquidation thereof.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable  or purchase
price adjustment  receivable  or otherwise, but excluding any interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, minus (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event and (iii) the amount of all Taxes
paid (or reasonably estimated to be payable) and the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer).

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness  (including
interest, expenses and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
the Loan Parties to any of the Lenders, the Administrative Agent, the Issuing

 



32

 

 



--------------------------------------------------------------------------------

 

Bank or any indemnified party, individually or collectively, existing on the
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person (other than the sale or disposition in the ordinary  course of
business of accounts or notes receivable  in connection with the compromise or
collection thereof consistent with customary  industry practice (and not as part
of any bulk sale or financing of receivables)), (b) any indebtedness, liability
or obligation under any so-called “synthetic lease” transaction entered into by
such Person, or (c) any indebtedness, liability or obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheet of such Person (other than operating leases); provided that “Off-Balance
Sheet Liability” shall not include the principal component of the foregoing if
such principal component (a) is otherwise reflected as a liability on such
Person’s consolidated balance sheet or (b) is deducted from revenues in
determining such Consolidated Net Income but is not thereafter added back in
calculating Consolidated EBITDA.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 



33

 

 



--------------------------------------------------------------------------------

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Payment Conditions” means, with respect to any proposed transaction, the
satisfaction of each of the following conditions (a) and (b):

 

 

(a)

no Event of Default shall occur or be continuing and

 

 

(b)

either

 

(i)the Payment Conditions Availability Amount, giving effect to such
transaction, would be greater than (x) the product of the Covenant and Cash
Management Test Amount multiplied by (y) (1) if determined in connection with an
Acquisition, 17.5% or (2) otherwise, 20%; or

 

(ii)the pro forma Fixed Charge Coverage Ratio for the trailing twelve fiscal
month period then most recently ended for which financial statements shall have
been delivered shall be greater than 1.10 to 1.00 and the Payment Conditions
Availability Amount, giving effect to such transaction, would be greater than
(x) the product of the Covenant and Cash Management Test Amount multiplied by
(y) (1) if determined in connection with an Acquisition, 12.5% or

 

(2)

otherwise, 15%.

 

“Payment Conditions Availability Amount” means the average Revolving
Availability for the 30 consecutive days occurring immediately before and on the
date of a proposed transaction, which amount shall be calculated to include the
proposed transaction on a pro forma basis on the date of such transaction,
including, without limitation, assets that are acquired as part of such proposed
transaction that would be included in the Revolving Borrowing Base and the FILO
Borrowing Base in accordance with the definitions thereof, and Revolving Loans,
FILO Loans or issuances of Letters of Credit extended on such date.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition by any Loan Party or any
Subsidiary thereof in a transaction that satisfies each of the following
requirements:

 

(a)such Acquisition is not a hostile or contested acquisition;

 

(b)the business acquired in connection with such Acquisition is not engaged,
directly or indirectly, in any line of business other than the businesses in
which the Loan Parties are engaged on the Effective Date and any business
activities that are substantially similar, reasonably related, or incidental
thereto;

 

(c)both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, (x) the representation and
warranty set forth in Section 3.18 is true and correct as of the date of such
Acquisition and (y) no Event of Default exists, will exist, or would result
therefrom;

(a)



34

 

 



--------------------------------------------------------------------------------

 

(d)as soon as available, but not less than ten (10) days prior to such
Acquisition, the Borrower has provided the Administrative Agent (i) notice of
such Acquisition and (ii) a copy of all business and financial information
reasonably requested by the Administrative Agent including pro forma financial
statements, statements of cash flow, and Revolving Availability and FILO
Availability projections;

 

(e)if   the Accounts and   Inventory acquired in   connection   with   such
Acquisition are proposed to be included in the determination of the Revolving
Borrowing Base (other than pursuant to the proviso set forth in the definition
of Revolving Borrowing Base) or the FILO Borrowing Base, the Administrative
Agent shall have conducted an audit and field examination of such Accounts and
Inventory, the results of which shall be satisfactory to the Administrative
Agent and the Lenders in their Permitted Discretion;

 

(f)if such Acquisition is an acquisition of the Equity Interests of a Person,
such Acquisition is structured so that the acquired Person shall become a
wholly-owned Subsidiary of Holdings and a Loan Party pursuant to the terms of
this Agreement;

 

(g)if such Acquisition is an acquisition of assets located in the U.S., such
Acquisition is structured so that Holdings, Borrower or a Subsidiary Guarantor
shall acquire such assets;

 

(h)if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U;

 

(i)if such Acquisition involves a merger or a consolidation involving the
Borrower or a Subsidiary Guarantor, the Borrower or a Subsidiary Guarantor, as
applicable, shall be the surviving entity;

 

(j)no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, Tax, litigation, or other matters) that could have a
Material Adverse Effect;

 

(k)the Payment Conditions shall have been satisfied and the Borrower shall
certify to the Administrative Agent to that effect (and provide the
Administrative Agent and the Lenders with pro forma Revolving Borrowing Base and
FILO Borrowing Base Certificates in form and substance reasonably satisfactory
to the Administrative Agent); provided that this clause (k) shall not be
required to be complied with in connection with one (1) Acquisition during the
term of this Agreement for which the total consideration paid or payable
(including any earnout or deferred purchase price obligations) is less than

$25,000,000;

 

(l)all actions required to be taken with respect to any newly acquired or formed
wholly-owned Subsidiary of the Borrower or a Loan Party, as applicable, required
under (and in the time frame set forth in) Section 5.14 shall have been taken;

(i)



35

 

 



--------------------------------------------------------------------------------

 

(m)promptly upon the consummation thereof, the Borrower   shall   have delivered
to the Administrative Agent the final executed   material documentation
(including, without limitation, the asset or equity   or   similar purchase
agreement evidencing such Acquisition, together with all final exhibits and
schedules thereto) relating to such Acquisition; and

 

(n)as of the date of the consummation of such Acquisition, all material
governmental and corporate approvals required in connection therewith shall have
been obtained.

 

“Permitted Customer Financing Guarantee” means any Guarantee or repurchase or
recourse obligations of any Loan Party, incurred in the ordinary course of
business, in respect of Indebtedness incurred by a customer of any Loan Party.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a)Liens imposed by law for Taxes that are not yet due or (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (ii)
such Loan Party or Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (iii) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect; provided, however, that each Loan Party will, and will cause
each Subsidiary to, remit withholding taxes and other payroll taxes to
appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exception;

 

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than forty-five (45) days or
(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) such Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (iii)
the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect;

 

(c)pledges and deposits made in the ordinary course of   business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d)deposits to secure the performance of bids, trade contracts, leases, utility
contracts, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(a)



36

 

 



--------------------------------------------------------------------------------

 

(f)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Holdings or any Subsidiary; and

 

(g)in the case of any Mortgaged Real Property, such items as are accepted by the
Administrative Agent as exceptions to the lender’s title insurance policy issued
with respect to the applicable Mortgage;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

 

“Permitted Investments” means:

 

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.), in
each case maturing within one year from the date of acquisition thereof;

 

(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c)investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any State thereof which has a combined capital and surplus and
undivided profits of not less than $100,000,000;

 

(d)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

(e)demand deposit accounts maintained in the ordinary course of business;

 

(f)marketable direct obligations issued by any state of the “U.S.  or any
political  subdivision of any such state or any public
instrumentality  thereof  having maturities of not more than 90 days from the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from either S&P or Moody’s; and

 

(g)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,

 

(ii)

are rated AA by S&P and Aa by Moody’s and (iii) have portfolio assets of at
least

$5,000,000,000.

 



37

 

 



--------------------------------------------------------------------------------

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Holdings or any ERISA Affiliate
has a liability (including any contingent liability).

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Prepayment Event” means:

 

(a)(x) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of   any Term Loan
Availability Collateral with a fair value immediately prior to such event equal
to or greater than $25,000,000 or (y) any sale, transfer or other disposition
(including pursuant to a Sale and Leaseback transaction, but excluding any
permitted sale, transfer or disposition between Loan Parties) of any Term Loan
Availability Collateral, in each case, at any time any Term Loans are
outstanding with a fair value immediately prior to such sale, transfer or
disposition equal to or greater than $1,000,000 in the aggregate for all such
sales, transfers or dispositions during any fiscal year;

 

(b)any sale, transfer or other disposition (including pursuant to a Sale and
Leaseback transaction) of any property or asset (excluding any Term Loan
Availability Collateral but only during any time that any Term Loans are
outstanding) of any Loan Party or any Subsidiary, other than dispositions
described in Section 6.05(a),(b), (c), (d), (f), (g), (h), (i), or (j), and
other than sales, transfers or dispositions which in the aggregate during the
term of this Agreement do not exceed $5,000,000; or

 

(c)any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any property or asset
(excluding any Term Loan Availability Collateral but only during any time that
any Term Loans are outstanding) of any Loan Party or any Subsidiary with a fair
value immediately prior to such event equal to or greater than $25,000,000.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Projections” has the meaning assigned to such term in Section 5.01(e).

 

“Protective Advance” has the meaning assigned to such term in Section 2.04.

 

“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness incurred or assumed in
connection with such Acquisition, but exclusive of

 



38

 

 



--------------------------------------------------------------------------------

 

the value of any capital stock or other equity interests of Holdings, the
Borrower or any Subsidiary issued as consideration for such Acquisition.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Permitted Acquisition” means a Permitted Acquisition in which the
cash portion of the Purchase Price is greater than $25,000,000.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and

(c) any Issuing Bank, or any combination thereof (as the context requires).

 

“Refinance Indebtedness” has the meaning assigned to such term in Section
6.01(f).

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may (and at the request of any Lender,
shall) be distributed to the Lenders by the Administrative Agent.

 

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposures and unused Commitments representing more than 50% of the
sum of the Aggregate Credit Exposure and unused Commitments at such time;
provided, that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, then, as
to each Lender, the definition of Swingline Exposure shall only be applicable
for purposes of determining its Revolving Exposure to the extent such Lender
shall have funded its participation in the outstanding Swingline Loans.

 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule,

 



39

 

 



--------------------------------------------------------------------------------

 

regulation, code, ordinance, order, decree, writ, judgment, injunction or
determination of any arbitrator or court or other Governmental Authority
(including Environmental Laws), in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, volatility reserves, reserves for rent at locations
leased by any Loan Party and for consignee’s, warehousemen’s and bailee’s
charges, reserves for dilution of Accounts, reserves for Inventory shrinkage
(which reserve shall be calculated monthly), reserves for customs charges and
shipping charges related to any Inventory in transit, reserves for Swap
Agreement Obligations, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments, and other governmental charges)  with respect to the Collateral or
any Loan Party.   The amount of any Reserve established by the Administrative
Agent, and any change in the amount of any Reserve, shall have a reasonable
relationship to the event, condition or other matter that is the basis for such
Reserve or such change.   Notwithstanding anything herein to the contrary,
Reserves shall not duplicate eligibility criteria contained in the definition of
Eligible Accounts, Eligible Inventory or any other Reserve then established.

 

“Restricted  Payment” means any dividend or other distribution  (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Loan Party or any option, warrant or other
right to acquire any such Equity Interests in any Loan Party.

 

“REVLIBOR30 Rate” means the London interbank offered rate administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for dollars) for a one (1) month period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as shall be selected by the Administrative Agent in its reasonable
discretion; in each case the “REVLIBOR30 Screen Rate”) at approximately 11:00
a.m., London time, two (2) Business Days prior to the first (1st) Business Day
of each month, adjusted monthly on the first (1st) Business Day of each month;
provided that, (x) if the REVLIBOR30 Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement and (y) if the
REVLIBOR30

Screen Rate shall not be available at such time for such a period, then the
REVLIBOR30 Rate shall be equal to the Alternate Base Rate.

 

“Revolving Availability” means, at any time, an amount equal to (a) the lesser
of (i) the Aggregate Revolving Commitment and (ii) the Revolving Borrowing Base
minus (b) the Aggregate Revolving Exposure (calculated, with respect to any
Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

 



40

 

 



--------------------------------------------------------------------------------

 

“Revolving Borrowing Base” means, at any time, the sum of (a) the product of 85%
multiplied by the Loan Parties’ Eligible Accounts at such time minus the
Ineligible Account Amount (which subtraction shall be applied prior to
multiplying such sum by the applicable percentage), plus (b) the lesser of (i)
the product of 75% multiplied by the Loan Parties’ Eligible Inventory at such
time, valued at the lower of cost or market value, determined on a
first-in-first- out basis and (ii) the product of 85% multiplied by the Net
Orderly Liquidation Value percentage (with the understanding that certain
classes of Inventory shall be assigned different percentage amounts as
determined in the Administrative Agent’s Permitted Discretion) identified in the
most recent inventory appraisal ordered by the Administrative Agent multiplied
by the Loan Parties’ Eligible Inventory, valued at the lower of cost or market
value, determined on a first-in- first-out basis minus the Ineligible Inventory
Amount (which subtraction shall be applied prior to multiplying such sum by the
applicable percentage); provided that, (i) prior to the completion of
satisfactory field examinations and Inventory appraisals by the Administrative
Agent of Accounts and Inventory acquired pursuant to a Permitted Acquisition
that the Borrower reasonably determines in good faith will qualify as Eligible
Accounts and Eligible Inventory after the Administrative Agent completes its
appraisal and field examination thereof, such acquired Accounts and Inventory
shall be included in the Revolving Borrowing Base in an aggregate amount not to
exceed the lesser of (x) $200,000,000 or (y) the sum of (1) the product of 75%
multiplied by such non-examined acquired Eligible Accounts plus (2) the product
of 55% multiplied by such non-appraised acquired Eligible Inventory at such
time, valued at the lower of cost or market value, determined on a
first-in-first-out basis; and (ii) after such field examinations and
Inventory  appraisals have been performed, the acquired Accounts and Inventory
will be included in the Revolving Borrowing Base in the manner set forth above,
minus (c) so long as any assets of the Loan Parties or their Subsidiaries secure
obligations owing under or in connection with the Senior Notes (other than
Letters of Credit issued hereunder), the aggregate outstanding principal amount
of the Senior Notes, minus (d) Reserves.

 

“Revolving Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer, in substantially the form of
Exhibit C-1 or another form which is acceptable to the Administrative Agent in
its sole discretion.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Lender
pursuant to Section 9.04.   The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable.

 

“Revolving Commitment Fee” has the meaning set forth in Section 2.12.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Protective
Advances outstanding at such time.

 



41

 

 



--------------------------------------------------------------------------------

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the

U.S.Department of the Treasury, or the U.S. Department of State or by the United
Nations Security Council, the European Union,  any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“SEC” means the Securities and Exchange Commission of the U.S.

 

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.

 

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

 



42

 

 



--------------------------------------------------------------------------------

 

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Senior Note Purchase Agreement” means the Note Purchase Agreement, dated as of
November 25, 2013, to which the Borrower is subject, and pursuant to which the
Senior Notes were issued, as the same may be amended, restated, supplemented or
otherwise modified from time to time including pursuant to that certain
Amendment No. 4 to Note Purchase Agreement entered into on the Effective Date.

 

“Senior Notes” means the Borrower’s $150,000,000 3.75% Secured Senior Notes due
January 15, 2021 that were issued pursuant to the Senior Note Purchase
Agreement, as each may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Senior Notes Collateral LC” has the meaning set forth in Section 2.06(a).

 

“Senior Notes Documents” means the Senior Notes, the Senior Note Purchase
Agreement, and the Collateral Trust Agreement (as defined in Section 5.08(a)),
as each may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Senior Notes Intercreditor” means the Intercreditor Agreement, dated as of
October 15, 2007, by and among JPMCB, in its capacity as “Agent” for the
“Lenders” subject thereto and the “Noteholders” party thereto, as each such term
is defined in such Intercreditor Agreement, and as such Intercreditor Agreement
may have been amended, restated, supplemented or otherwise modified prior to the
date hereof.

 

“Senior Notes Intercreditor Termination Agreement” means the Intercreditor
Agreement Termination and Collateral Release Agreement, dated as of the date
hereof, by and among, JPMCB, in its capacity as “Agent” for the “Lenders” (as
such terms are defined in the Senior Notes Intercreditor), the holders of the
Senior Notes, the Borrower and Holdings.

 

“Solvent” means, when used with respect to Holdings and its Subsidiaries (on a
consolidated basis), that at the time of determination:

 

(i)the fair value of their consolidated assets (both at fair valuation and at
present fair saleable value) is equal to or in excess of the total amount of
their consolidated liabilities, including without limitation contingent
liabilities;

 

(ii)they are then able and presently expect to be able to pay their consolidated
debts as they mature; and

 

(iii)they have capital sufficient to carry on their business as conducted.

(i)



43

 

 



--------------------------------------------------------------------------------

 

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.

 

“Statements” has the meaning assigned to such term in Section 2.18(g).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Indebtedness” of a Person means any unsecured Indebtedness of such
Person, the payment of which is subordinated to payment of the Secured
Obligations either by the terms of such Indebtedness (which terms may not be
amended, waived or modified without the Administrative Agent’s prior written
consent) or pursuant to a subordination agreement, in each case in form and
substance reasonably acceptable to the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held , or

(b) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

 

“Subsidiary” means any direct or indirect subsidiary of Holdings or a Loan
Party, as applicable.

 

“Subsidiary Guarantor” means each Material Domestic Subsidiary of Holdings
(other than the Borrower) and any other Subsidiary of Holdings that is a party
to the Loan Guaranty. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.15 hereto.

 

“Supermajority FILO Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having FILO Exposures and unused FILO Commitments representing more
than

 



44

 

 



--------------------------------------------------------------------------------

 

 

662/3% of the sum of the Aggregate FILO Exposure and unused FILO Commitments at
such time.

 

“Supermajority Revolving Lenders” means, at any time, Lenders (other than
Defaulting Lenders) having Revolving Exposures and unused Revolving Commitments
representing more than 662/3% of the sum of the Aggregate Revolving Exposure and
unused Revolving Commitments at such time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Holdings or the Subsidiaries shall be a Swap Agreement.

 

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

 

“Swingline Commitment” means the amount set forth opposite JPMCB’s name on the
Commitment Schedule as Swingline Commitment.

 

“Swingline  Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender” means JPMCB in its capacity as lender of Swingline Loans
hereunder.   Any consent required of the Administrative Agent or the Issuing
Bank shall be deemed to be required of the Swingline Lender and any consent
given by JPMCB in its capacity as Administrative Agent or Issuing Bank shall be
deemed given by JPMCB in its capacity as Swingline Lender.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding),  value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 



45

 

 



--------------------------------------------------------------------------------

 

“Term Lenders” means, as of any date of determination, Lenders having a Term
Loan Commitment.

 

“Term Loan Availability Collateral” means all Collateral consisting of Eligible
Equipment and/or Eligible Real Property (including, without limitation, any
Fixtures), of the applicable Loan Parties, which, in each case, was included in
the determination of the Funding Date Term Loan Amount on the date that the Term
Loans are extended to the Borrower.

 

“Term Loan Commitment” means (a) as to any Term Lender, the commitment of such
Term Lender to make Term Loans as set forth in the Commitment Schedule or in the
most recent Assignment and Assumption executed by such Term Lender, as
applicable, and (b) as to all Term Lenders, the aggregate commitment of all Term
Lenders to make Term Loans, which aggregate commitment shall be $77,600,000 on
the Effective Date. After advancing the Term Loan, each reference to a Term
Lender’s Term Loan Commitment shall refer to such Term Lender’s Applicable
Percentage of the Term Loans.

 

“Term Loans” means the Term Loans extended by the Term Lenders to the Borrower
pursuant to Section 2.01(b) hereof.

 

“Test Period” means, on any date, the most recent four fiscal quarter period
ending on or prior to such date.

 

“Top 200 Vendor Account Debtor” means, for any date, as determined as of the
last day of the calendar month most recently ended prior to such date, any
Account Debtor that is a vendor and whose Accounts (based on the face amount
thereof) owing to the Borrower, when taken together with all of its and its
Affiliates’ Accounts (based on the face amount thereof) owing to the Borrower,
result in such Account Debtor constituting one of the Borrower’s top 200
customers (based on the face amount of Accounts owing by such customers and
their Affiliates) that are vendors.

 

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Transactions” means the execution, delivery and performance by Holdings, the
Borrower and the other Loan Parties of this Agreement and the other Loan
Documents, the borrowing of Loans and other credit extensions, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder and the
Effective Date Debt Repayment.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 



46

 

 



--------------------------------------------------------------------------------

 

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans or the FILO Loans; it being
understood and agreed that, to the extent any Capital Expenditures are financed
with Revolving Loans or FILO Loans, such Capital Expenditures shall be deemed
Unfinanced Capital Expenditures).

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02. Classification of   Loans and Borrowings.     For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.   The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning

 



47

 

 



--------------------------------------------------------------------------------

 

and effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference  herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignments set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties,  including cash,
securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP.   Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.   Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Loan Party or any Subsidiary at “fair value”, as defined therein  and (ii)
without giving effect to any treatment of Indebtedness in respect of convertible
debt instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.   Notwithstanding the foregoing or anything to the contrary set forth
herein, to the extent a change in GAAP occurs (whether or not such change is, as
of the date hereof, already scheduled to occur after the date hereof) which
results in operating leases being treated or classified as capital leases or
which reclassifies capital leases using different terminology (e.g., as “finance
leases”), such change

 



48

 

 



--------------------------------------------------------------------------------

 

shall not be given effect under the Loan Documents (including, without
limitation, in any computation of financial covenants), and the Loan Parties and
the Subsidiaries shall continue to provide financial reporting which
differentiates between operating leases and capital leases, in each case in
accordance with GAAP as in effect on the date hereof.

 

SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments.Subject to the terms and conditions set forth herein,

(a) each Lender severally (and not jointly) agrees to make Revolving Loans in
dollars to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result (after giving effect to any
application of proceeds of such Borrowing pursuant to Section 2.10(a)) in (i)
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment or
(ii) the Aggregate Revolving Exposure exceeding the lesser of (x) the Aggregate
Revolving Commitment and (y) the Revolving Borrowing Base, subject to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04, (b) if requested by the Borrower
in accordance with Section 2.03, each Term Lender severally (and not jointly)
agrees to make a Term Loan in a single funding (the date of such funding, the
“Funding Date”) to the Borrower on or prior to April 21, 2017, in an amount
equal to the lesser of such Lender’s Term Loan Commitment and its Applicable
Percentage of the Funding Date Term Loan Amount, in each case by making
immediately available funds available to the Administrative Agent’s designated
account, not later than 11:00 a.m., Chicago time on the date such Term Loans are
funded, and (c) each Lender with a FILO Commitment severally (and not jointly)
agrees to make FILO Loans in dollars to the Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in

(i) such Lender’s FILO Exposure exceeding such Lender’s FILO Commitment or (ii)
the Aggregate FILO Exposure exceeding the lesser of (x) the Aggregate FILO
Commitment and

(y)the FILO Borrowing Base.   Within  the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow FILO Loans and Revolving Loans. Amounts repaid or prepaid in respect of
Term Loans may not be reborrowed. Revolving Loans shall be extended to the
Borrower only at such times as (x) the Aggregate FILO

(y)



49

 

 



--------------------------------------------------------------------------------

 

Commitment has been fully funded or the FILO Borrowing Base has been fully
utilized such that additional FILO Loans are not then available to be made or
(y) the FILO Commitments have been terminated and the Obligations in respect of
the FILO Commitments have been paid in full in the manner set forth in Section
2.09(b)(ii).

 

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan
or Protective Advance) shall be made as part of a Borrowing consisting of Loans
of the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.   Any  Protective  Advance and any Swingline  Loan shall
be made in accordance with the procedures set forth in Sections 2.04 and 2.05.

 

(b)Subject to Section 2.14, each Revolving Borrowing, FILO Borrowing and Term
Loan Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request in accordance  herewith, provided that unless the
Borrower has provided the Administrative Agent with a written indemnification
indemnifying the Lenders against costs of the type described in Section 2.16
with respect thereto, all Borrowings made on the Effective Date must be made as
ABR Borrowings but may be converted into Eurodollar Borrowings in accordance
with Section 2.08. Each Swingline Loan shall be a Loan accruing interest as set
forth in Section 2.13(b). Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan (and in the case of an Affiliate, the provisions of Sections 2.14,
2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)Loans shall not be subject to a minimum borrowing amount. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of eight (8) Eurodollar Borrowings
outstanding.

 

(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03. Requests for Borrowings.     To request a Borrowing other than a
Swingline Loan, the Borrower shall notify the Administrative Agent of such
request either in writing in a form approved by the Administrative Agent and
signed by the Borrower or by telephone or through Electronic System, if
arrangements for doing so have been approved by the Administrative Agent, not
later than (a) in the case of a Eurodollar Borrowing, noon, Chicago time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, noon, Chicago time, on the date of the proposed Borrowing
(or, solely with respect to Term Loans, one (1) Business Day prior to the
proposed Borrowing); provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 9:00 a.m., Chicago time, on the date of such
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or a communication through

 



50

 

 



--------------------------------------------------------------------------------

 

Electronic System to the Administrative Agent of a written Borrowing Request in
a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

 

(ii)whether such Borrowing constitutes a Revolving Borrowing, a FILO Borrowing,
or a Term Loan Borrowing;

 

(iii)the date of such Borrowing, which shall be a Business Day;

 

(iv)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and

 

(v)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrower and the Lenders,
from time to time in the Administrative Agent’s Permitted Discretion (but shall
have absolutely no obligation to), to make Loans to the Borrower, on behalf of
all Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrower pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such Loans are herein referred to as “Protective Advances”);
provided that, the aggregate amount of Protective Advances outstanding at any
time shall not at any time exceed an amount equal to 5% of the Aggregate
Revolving Commitment as in effect on the date of the proposed Protective
Advances; provided further that, the Aggregate Revolving Exposure after giving
effect to the Protective Advances being made shall not exceed the Aggregate
Revolving Commitment. Protective Advances may be made even if the conditions
precedent set forth in Section 4.02 have not been satisfied (including, without
limitation, the condition that the Aggregate FILO Commitment be fully funded
prior to the extension of a Revolving Loan). The Protective Advances shall be
secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder. All Protective Advances
shall be ABR Borrowings. The Administrative Agent’s authorization to

 



51

 

 



--------------------------------------------------------------------------------

 

make Protective Advances may be revoked at any time by the Required Lenders.  
Any such revocation must be in writing and shall become effective prospectively
upon the Administrative Agent’s receipt thereof. At any time that there is
sufficient Revolving Availability and the conditions precedent set forth in
Section 4.02 have been satisfied, the Administrative Agent may request the
Revolving Lenders to make a Revolving Loan to repay a Protective Advance. At any
other time the Administrative Agent may require the Lenders to fund their risk
participations described in Section 2.04(b).

 

(b)       Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

 

SECTION 2.05. Swingline Loans.

 

(a)Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, the Swingline Lender agrees to make Swingline
Loans to the Borrower in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding the Swingline Lender’s Swingline Commitment or (ii)
the Aggregate Revolving Exposure exceeding the lesser of the Aggregate Revolving
Commitment and the Revolving Borrowing Base; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans. To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed in writing) or
through Electronic System, if arrangements for doing   so   have been approved
by the Administrative Agent, not later than 2:00 p.m., Chicago time, on the day
of a proposed Swingline Loan.   Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business   Day)   and amount of the
requested Swingline Loan.     The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.   The Swingline
Lender shall make each Swingline Loan available to the Borrower by advancing
funds to the Funding Account (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Issuing Bank, and in the case of repayment of another Loan
or fees or expenses as provided by Section 2.18(c), by remittance to the
Administrative Agent to be distributed to the Lenders) by 4:00 p.m., Chicago
time, on the requested date of such Swingline Loan.

 

(b)The Swingline Lender may by written notice given to the Administrative Agent
require the Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding.   Such notice shall specify
the aggregate amount of Swingline Loans in which the Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in

(a)



52

 

 



--------------------------------------------------------------------------------

 

such notice such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender hereby absolutely and unconditionally agrees, promptly
upon receipt of such notice from the Administrative Agent (and in any event, if
such notice is received by 11:00 a.m., Chicago time, on a Business Day no later
than 4:00 p.m., Chicago time on such Business Day and if received after 11:00
a.m., Chicago time, “on a Business Day” shall mean no later than 9:00 a.m.
Chicago time on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Revolving Lenders.   The Administrative Agent shall notify the Borrower of
any participations  in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in dollars as the applicant therefor for the support of its
or its Subsidiaries’ obligations. In addition, the Borrower may request the
issuance of Letters of Credit denominated in dollars solely for the purpose of
providing collateral support for its obligations under and in connection with
the Senior Notes (each such Letter of Credit, a “Senior Notes Collateral LC”).
The Issuing Bank may agree or decline to issue any such Senior Notes Collateral
LC in its sole discretion, and shall have no obligation to issue any such Senior
Notes Collateral LC. No Senior Notes Collateral LC shall be issued without the
prior consent of the Administrative Agent.   No Senior Notes Collateral LC shall
be issued if the Administrative Agent determines, in its sole discretion, that
obligations under or in connection with the Senior Notes are secured by or
otherwise receiving credit support from any assets of the Loan Parties or any of
their Subsidiaries other than Senior Notes Collateral LCs.   No Senior Notes
Collateral LCs shall remain outstanding after the repayment in full of all of
the existing Indebtedness outstanding and the termination of any remaining
commitments and obligations with respect thereto under the Senior Notes (and the
reimbursement in full of all LC Disbursements of the Issuing Bank under such
Senior Notes

 



53

 

 



--------------------------------------------------------------------------------

 

Collateral LCs). Notwithstanding the foregoing or anything to the contrary set
forth herein, a Senior Notes Collateral LC with a face amount of $165,000,000
was issued under the Existing Credit Agreement. Such Letter of Credit shall be
deemed to have been issued hereunder as of the Effective Date and shall be
subject to the terms and conditions hereof. No other Senior Notes Collateral LCs
shall be issued hereunder. The issuance of Letters of Credit, other than Senior
Notes Collateral LCs, shall be in the sole discretion of the Issuing Bank (and
the Issuing Bank shall have no obligation to issue any such Letter of Credit) at
any time the aggregate face amount of all outstanding Letters of Credit (other
than Senior Notes Collateral LCs), after giving effect to such requested Letter
of Credit, exceeds or would exceed $25,000,000. All Letters of Credit shall be
issued in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank at any time and from time to time during the Availability Period.  
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Subsidiary’s obligations as provided in the first sentence of
this paragraph, the Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of Credit).  
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed not to be in effect on the
Effective Date for purposes of clause (ii) above, regardless

 



54

 

 



--------------------------------------------------------------------------------

 

of the date enacted, adopted, issued or implemented. Schedule 2.06 sets forth
certain letters of credit outstanding as of the Effective Date (the “Existing
LCs”). Upon the Effective Date, the Existing LCs shall be deemed to be Letters
of Credit issued hereunder and shall be subject to the terms and conditions
hereof.

 

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.   To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver by
hand or transmit through Electronic System to the Issuing Bank and the
Administrative Agent (reasonably in advance of, but in any event no less than
three (3) Business Days prior to the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure for all Letters of Credit other than
Senior Notes Collateral LCs shall not exceed

$50,000,000, (ii) no Revolving Lender’s Revolving Exposure shall exceed its
Revolving Commitment, (iii) the aggregate LC Exposure for all Senior Notes
Collateral LCs shall not exceed $165,000,000 and, (iv) the Aggregate Revolving
Exposure shall not exceed the lesser of

(x) the   Aggregate   Revolving   Commitment   and   (y) the   Revolving  
Borrowing   Base. Notwithstanding the foregoing or anything to the contrary
contained herein, with respect to all Letters of Credit other than Senior Notes
Collateral LCs, no Issuing Bank shall be obligated to issue or modify any Letter
of Credit if, immediately after giving effect thereto, the outstanding LC
Exposure in respect of all Letters of Credit issued by such Person and its
Affiliates would exceed such Issuing Bank’s Issuing Bank Sublimit. With respect
to Senior Notes Collateral LCs, JPMCB, in its capacity as an Issuing Bank, shall
be deemed to have a separate sublimit with respect to such Letters of Credit,
and, for the avoidance of doubt, Revolving Availability shall decrease on a
dollar-for-dollar basis based on the aggregate LC Exposure in respect of Senior
Notes Collateral LCs. Without limiting the foregoing and without affecting the
limitations contained herein, it is understood and agreed that the Borrower may
from time to time request that an Issuing Bank issue Letters of Credit in excess
of its individual Issuing Bank Sublimit in effect at the time of such request,
and each Issuing Bank agrees to consider any such request in good faith. Any
Letter of Credit so issued by an Issuing Bank in excess of its individual
Issuing Bank Sublimit then in effect shall nonetheless constitute a Letter of
Credit for all purposes of the Credit Agreement, and shall not affect the
Issuing Bank Sublimit of any other Issuing Bank, subject to the limitations on
the aggregate LC Exposure set forth in clause (i) of this Section 2.06(b).

 

(c)Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of

(b)



55

 

 



--------------------------------------------------------------------------------

 

Credit (or, in the case of any renewal or extension thereof, including, without
limitation, any automatic renewal provision, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date; provided that, any Letter of Credit with a one-year tenor may provide for
the automatic renewal thereof for additional one-year periods (which shall in no
event extend beyond the date referred to in clause (ii) above); provided further
that, any Letter of Credit may extend beyond the date referred to in clause (ii)
above if such Letter of Credit is cash collateralized, no later than thirty (30)
days prior to the Maturity Date, in an amount equal to 105% of the face amount
of such Letter of Credit in accordance  with Section 2.06(j) hereof and on terms
and conditions reasonably acceptable to the applicable Issuing Bank and the
Administrative Agent.

 

(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement (i)
not later than 11:00 a.m., Chicago time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 9:00 a.m., Chicago time, on such date, or,

(ii) if such notice has not been received by the Borrower prior to such time on
such date, then not later than 11:00 a.m., Chicago time, on (a) the Business Day
that the Borrower receives such notice, if such notice is received prior to 9:00
a.m., Chicago time, on the day of receipt, or (b) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time, on the day of receipt; provided that, the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with an ABR
Revolving Borrowing or Swingline Loan in an equivalent amount and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing or Swingline Loan.   If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such   notice, each   Revolving Lender
shall pay to   the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower, in

 



56

 

 



--------------------------------------------------------------------------------

 

the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank, as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) any payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit,  or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Revolving Lenders, or the Issuing Bank or any of
their Related Parties shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby  waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without   responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(b)



57

 

 



--------------------------------------------------------------------------------

 

(g)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed in writing) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

 

(h)Interim Interest.   If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans and such interest shall be
due and payable on the date when such reimbursement is payable; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply.   Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

(i)Replacement of the Issuing Bank. (A) The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.   The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing  Bank pursuant
to Section 2.12(b).   From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and

(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

(B) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with paragraph (i)
of this Section.

 

(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the first Business Day following the Borrower’s receipt of notice
from the Administrative Agent or the Required   Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders  with LC Exposure representing
greater  than 50% of the aggregate LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the

(b)



58

 

 



--------------------------------------------------------------------------------

 

benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII.   Such  deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account and all money or other assets on deposit
therein or credited thereto. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the
aggregate LC Exposure), be applied to satisfy other Secured Obligations. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three (3)
Business Days after all such Events of Default have been cured or waived as
confirmed in writing by the Administrative Agent.

 

(k)Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals,   all   expirations and cancelations and all
disbursements and reimbursements, (ii) reasonably prior to the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the stated amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement, and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

 

(l)LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

(b)



59

 

 



--------------------------------------------------------------------------------

 

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by such Lender hereunder on the proposed date thereof solely by wire
transfer of immediately available funds by 1:00 p.m., Chicago time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s Applicable
Percentage; provided that, Term Loans shall be made as provided in Sections
2.01(b) and 2.02(b) and Swingline Loans shall be made as provided in Section
2.05.   The Administrative Agent will make such Loans available to the Borrower
by promptly advancing funds so received to the Funding Account; provided that
ABR Revolving Loans made to finance the reimbursement of (i) an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent to
the Issuing Bank and (ii) a Protective Advance shall be retained by the
Administrative Agent.

 

(b)       Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.08. Interest Elections.   (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.   This Section shall not apply to Swingline Loans or Protective
Advances, which may not be converted or continued.

 

(b)To  make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or through   Electronic
System, if arrangements for doing so have been approved by the Administrative
Agent, by the time that a Borrowing Request would be required under Section 2.03
if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election.   Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or Electronic System to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by

(b)



60

 

 



--------------------------------------------------------------------------------

 

the Borrower. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit the Borrower to elect an Interest Period for
Eurodollar Loans that does not comply with Section 2.02(d).

 

(c)Each telephonic and written Interest Election Request (including   requests
submitted through Electronic System) shall specify the following information in
compliance with Section 2.02:

 

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing

(i)no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and

(ii)unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.09. Termination and Reduction of Commitments; Increase in Revolving
Commitments.   (a) Unless previously terminated, (i) the Term Loan Commitments
shall terminate on earliest to occur of the following: (x) immediately after the
funding of any Term Loans, (y) immediately upon the termination of the Revolving
Commitments or (z) at 5:00 p.m., Chicago time, on April 21, 2017, (ii) the FILO
Commitments shall terminate immediately upon the termination of the Revolving
Commitments and (iii) each of the Revolving Commitments and the FILO Commitments
shall terminate on the Maturity Date.

 



61

 

 



--------------------------------------------------------------------------------

 

(b)(i) The Borrower may at any time terminate the Revolving Commitments upon

(I) the payment in full of all outstanding Loans (including, without limitation,
the Term Loans and the FILO Loans), together  with accrued and unpaid interest
thereon and on any LC Exposure, (II) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a back up standby letter of
credit satisfactory to the Administrative Agent and the Issuing Bank) in an
amount equal to 105% of the LC Exposure as of such date), (III) the payment in
full of the accrued and unpaid fees, and

(IV) the payment in full of all reimbursable expenses and other Obligations,
together with accrued and unpaid interest thereon.

 

(ii)The Borrower may at any time terminate the FILO Commitments upon

(i)the payment in full of all outstanding FILO Loans, together with accrued and
unpaid interest thereon, (ii) the payment in full of all accrued and unpaid fees
in respect thereof, and (iii) the payment in full of all reimbursable expenses
and other Obligations in respect of the FILO Commitments, together with accrued
and unpaid interest thereon.

 

(c)(i) The Borrower may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $25,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the Aggregate Revolving Exposure would exceed the
lesser of the Aggregate Revolving Commitment and the Revolving Borrowing Base.

 

(ii)The Borrower may from time to time reduce the FILO Commitments; provided
that (i) each reduction of the FILO Commitments shall be in an amount that is an
integral multiple of $10,000,000 and not less than $10,000,000 and (ii) the
Borrower shall not terminate or reduce the FILO Commitments if, after giving
effect to any concurrent prepayment of the FILO Loans in accordance with Section
2.11, the Aggregate FILO Exposure would exceed the lesser of the Aggregate FILO
Commitment and the FILO Borrowing Base.

 

(d)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments or the FILO Commitments under
paragraph (b) or (c) of this Section at least five (5) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.   Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Commitments or the FILO Commitments shall be permanent. Each
reduction of the Revolving Commitments and the FILO Commitments shall be made
ratably among the Lenders in accordance with their respective Revolving
Commitments or FILO Commitments.

(b)



62

 

 



--------------------------------------------------------------------------------

 

(e)The Borrower shall have the right to increase the Revolving Commitments by
obtaining additional Revolving Commitments, either from one or more of the
Lenders or another lending institution (other than an Ineligible Institution)
provided that (i) any such request for an increase shall be in a minimum amount
of $50,000,000, (ii) the Borrower may make a maximum of four (4) such requests,
(iii) after giving effect thereto, the sum of the total of the additional
Commitments does not exceed $500,000,000, (iv) the Administrative Agent and the
Issuing Bank have approved the identity of any such new Lender, such approvals
not to be unreasonably withheld, (v) any such new Lender assumes all of the
rights and obligations of a “Lender” hereunder, and (vi) the procedure described
in Section 2.09(f) have been satisfied.   Nothing contained in this Section 2.09
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder at any time.

 

(f)Any amendment hereto for such an increase or addition shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrower and
each Lender being added or increasing its Commitment, subject only to the
approval of all Lenders if any such increase or addition would cause the
Aggregate Revolving Commitment to exceed $1,500,000,000. As a condition
precedent to such an increase or addition, the Borrower shall deliver to the
Administrative Agent

 

(i)

a certificate of each Loan Party signed by an authorized officer of such Loan
Party

 

(A)certifying and attaching the resolutions adopted by such Loan Party approving
or consenting to such increase, and (B) in the case of the Borrower, certifying
that, before and after giving effect to such increase or addition, (1) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, (2) no Default exists and (3) if either before or after giving
effect to such an increase in the Aggregate Revolving Commitments, a Covenant
Trigger Period has occurred or is continuing, the Loan Parties are in compliance
(on a pro forma basis) with the covenant contained in Section 6.12 and (ii)
legal opinions and documents consistent with those delivered on the Effective
Date, to the extent requested by the Administrative Agent.

 

(g)On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Revolving
Commitment shall make available to the Administrative Agent such amounts
in  immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase or addition and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its revised Applicable Percentage of
such outstanding Revolving Loans, and the Administrative Agent shall make such
other adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation and
(ii) the Borrower shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase (or addition) in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to   clause (ii) of the immediately preceding sentence
shall be

(b)



63

 

 



--------------------------------------------------------------------------------

 

accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods. Within a reasonable
time after the effective date of any increase or addition, the Administrative
Agent shall, and is hereby authorized and directed to, revise the Commitment
Schedule to reflect such increase or addition and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrower, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement.

 

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.   (a) The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan on the Maturity Date, (ii) to the Administrative Agent for
the account of each FILO Lender the then unpaid principal amount of each FILO
Loan on the Maturity Date; (iii) to the Administrative Agent the then unpaid
amount of each Protective Advance on the earlier of the Maturity Date and demand
by the Administrative Agent, and (iv) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the fifth Business Day after such Swingline Loan is made. Commencing with the
first calendar month immediately succeeding the calendar month in which the
Funding Date occurred (but in any event, commencing  no sooner than April 1,
2017), the Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Term Lender on the first Business Day of each
calendar month the aggregate principal amount of $506,000 (as adjusted from time
to time pursuant to Section 2.11(d)). To the extent not previously paid, all
unpaid Term Loans shall be paid in full in cash by the Borrower on the Maturity
Date.

 

(b)At all times that a Cash Dominion Period is in effect pursuant to Section 7.3
of the Security Agreement, on each Business Day, the Administrative Agent shall
apply all funds credited to the Collection Account on such Business Day or the
immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available) first to prepay any Protective
Advances that may be outstanding, second to prepay any Swingline Loans that may
be outstanding, third to prepay the Revolving Loans and to cash collateralize
outstanding LC Exposure, fourth to prepay the Term Loans (to be applied to the
remaining installments of the Term Loans ratably in accordance with the then
outstanding amounts thereof), and fifth to prepay the FILO Loans.  
Notwithstanding the foregoing, to the extent any funds credited to the
Collection Account constitute Net Proceeds, the application of such Net Proceeds
shall be subject to Section 2.11(c).

 

(c)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(d)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum

(b)



64

 

 



--------------------------------------------------------------------------------

 

received by the Administrative Agent hereunder for the account of the
Lenders  and each Lender’s share thereof.

 

(e)The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(f)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

 

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (e) of this Section and, if
applicable, payment of any break funding expenses under Section 2.16; provided,
however, that notwithstanding anything to the contrary set forth herein, no FILO
Loan shall be voluntarily repaid if (x) a Revolving Loan or Swingline Loan is
then outstanding, (y) a Default is then outstanding or would result therefrom,
or (z) a Liquidity Condition Period is then in effect.

 

(b)(i) In the event and on such occasion that the Aggregate Revolving Exposure
exceeds the lesser of (A) the Aggregate Revolving Commitment and   (B) the
Revolving Borrowing Base, the Borrower shall prepay the Revolving Loans, LC
Exposure and/or Swingline Loans or cash collateralize the LC Exposure in
an  account with the Administrative Agent pursuant to Section 2.06(j), as
applicable in an aggregate amount equal to such excess, (ii) in the event and on
such occasion that the Aggregate FILO Exposure exceeds the lesser of (A) the
Aggregate FILO Commitment and (B) the FILO Borrowing Base, the Borrower shall
prepay the FILO Loans in an aggregate amount equal to such excess. If the
Borrower is required to make payments under both clauses (i) and (ii), amounts
shall be applied under clause (i) prior to being applied under clause (ii).

 

(c)In the event and on each occasion that any Net Proceeds are received by or on
behalf of Holdings or any other Loan Party or any Domestic Subsidiary in respect
of any Prepayment Event, the Borrower shall, within 2 Business Days after such
Net Proceeds are received by Holdings or any other Loan Party or Subsidiary,
prepay the Obligations and cash collateralize the LC Exposure as set forth in
Section 2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds,
provided that, in the case of any event described in clause (a)(x),

(b)or (c) of the definition of the term “Prepayment Event”, if the Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
to the effect that the Loan Parties intend to apply the Net Proceeds from such
event (or a portion thereof specified in such certificate), within 180 days
after receipt of such Net Proceeds, to acquire (or replace or rebuild) real
property, equipment or other tangible assets (excluding Inventory) to be used in
the business of the Loan Parties, and certifying that no Event of Default has
occurred and is continuing, then

(b)



65

 

 



--------------------------------------------------------------------------------

 

either (i) so long as a Cash Dominion Period is not in effect, no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds
specified in such certificate or (ii) if a Cash     Dominion Period is in
effect, then such Net Proceeds shall be applied by the Administrative Agent as
set  forth in Section 2.11(d) below and upon  such application, the
Administrative Agent shall establish a Reserve against the Revolving Borrowing
Base and/or FILO Borrowing Base, as applicable, in an amount equal to the amount
of such proceeds so applied to Revolving Loans and/or FILO Loans, as applicable,
and, thereafter, such funds shall be made available to the applicable Loan Party
as follows:

 

(1)Borrower shall request a Revolving Borrowing or a FILO Borrowing, as the case
may be (specifying that the request is to use Net Proceeds pursuant to this
Section) or the applicable Loan Party shall request a release from the cash
collateral account be made in the amount needed;

 

(2)so long as the conditions set forth in Section 4.02 have been met, the
Revolving Lenders shall make such Revolving Borrowing or the FILO Lenders shall
make such FILO Borrowing, as the case may be, or the Administrative Agent shall
release funds from the cash collateral account; and

 

(3)the Reserve established with respect to such insurance proceeds shall be
reduced by the amount of such Revolving Borrowing or FILO Borrowing, as the case
may be;

 

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180-day period, a prepayment shall be
required at such time in an amount equal to such Net Proceeds that have not been
so applied, except that, if prior to the end of such 180-day period, the
applicable Loan Party or Subsidiary has committed to so apply such Net Proceeds
within the succeeding 12 months, (i) a prepayment shall be required at the end
of such 180-day period in an amount equal to such Net Proceeds that have not
been so committed or applied, and (ii) a prepayment shall be required at the end
of such succeeding 12-month period in an amount equal to such Net Proceeds that
have not been so applied or previously used to prepay the Obligations or cash
collateralize the LC Exposure.

 

(d)All such amounts pursuant to Section 2.11(c) (as to any event described in
clause (a) of the definition of the term “Prepayment Event”) shall be applied,
first to prepay the Term Loans (to be applied to the remaining installments of
the Term Loans ratably in accordance with the then outstanding amounts thereof),
second to prepay any Protective Advances that may be outstanding, pro rata,
third to prepay the Revolving Loans (including Swingline Loans) without a
corresponding reduction in the Revolving Commitments and to cash collateralize
outstanding LC Exposure, and fourth to prepay  the FILO Loans without a
corresponding reduction in the FILO Commitments. All such amounts pursuant to
Section 2.11(c) (as to any event described in clause (b) or (c) of the
definition of the term “Prepayment Event”) shall be applied, first to prepay any
Protective Advances that may be outstanding, pro rata, second to prepay the
Revolving Loans (including Swingline Loans) without a corresponding reduction in
the Revolving Commitments and to cash collateralize outstanding LC Exposure,
third to prepay Term Loans (to be applied to the remaining installments of the
Term Loans ratably in accordance with the then outstanding amounts thereof), and
fourth to prepay the FILO Loans without a

(d)



66

 

 



--------------------------------------------------------------------------------

 

corresponding reduction in the FILO Commitments. If the precise amount of Net
Proceeds allocable to Term Loan Availability Collateral is not otherwise
determined, the allocation and application of those proceeds shall be determined
by the Administrative Agent, in its Permitted Discretion.

 

(e)Except with respect to prepayments required under clause (b) or (c) above,
the Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed in
writing) or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, of any prepayment hereunder not later than
(i) 10:00 a.m., Chicago time, (A) in the case of prepayment of a Eurodollar
Borrowing, three (3) Business Days before the date of prepayment, or (B) in the
case of prepayment of an ABR Borrowing, one (1) Business Day before the date of
prepayment or (ii) 11:00 a.m., Chicago time, on the date of prepayment, in the
case of prepayment of a Swingline Loan. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.09. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing (other than prepayment pursuant to clause (b) or (c) above) shall be
in an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by Section
2.13 and (ii) break funding payments pursuant to Section 2.16.

 

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a revolving commitment fee, which shall accrue at
the Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Revolving Commitments terminate (the
“Revolving Commitment Fee”). The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a FILO commitment fee, which shall accrue
at the Applicable Rate on the average daily amount of the Available FILO
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the FILO Commitments terminate (the
“FILO Commitment Fee”; together with the Revolving Commitment Fee, the
“Commitment Fees”). Accrued Commitment Fees shall be payable in arrears on the
first day of each calendar quarter and on the date on which the Revolving
Commitments and/or the FILO Commitments terminate, as applicable, commencing on
the first such date to occur after the date hereof. All Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of this Section 2.12(a), any Lender’s Swingline Exposure shall not be
deemed to be a component of the Aggregate Revolving Credit Exposure for purposes
of calculating the Revolving Commitment Fee.

 

(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to

(b)



67

 

 



--------------------------------------------------------------------------------

 

Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by the Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar quarter shall be payable on the first
day of each calendar quarter following such last day, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

(d)All fees payable hereunder  shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.13. Interest. (a) The Loans comprising ABR Borrowings shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)The Loans comprising each Eurodollar Borrowing  shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate. Swingline Loans shall accrue interest at the REVLIBOR30 Rate
plus the Applicable Rate for Eurodollar Revolving Borrowings, or, if such rate
is unavailable, at the Alternate Base Rate for Revolving Borrowings plus the
Applicable Rate.

 

(c)Each Protective Advance shall bear interest at the Alternate Base Rate plus
the Applicable Rate for Revolving Loans plus 2%.

 

(d)Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default under clauses (a), (h), (i) or (j) of Article VII, (1) all
Loans shall bear interest at 2% plus the rate otherwise applicable to such Loans
as provided in the preceding paragraphs of this Section or (2) in the case of
any other amount outstanding hereunder, such amount shall

(b)



68

 

 



--------------------------------------------------------------------------------

 

accrue at 2% above the rate applicable to ABR Loans (including any applicable
margin in respect thereof). With respect to any other Event of Default which may
occur from time to time, the Administrative Agent may, and at the direction of
the Required Lenders shall, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.02 requiring the consent of “each Lender affected thereby” for
reductions in interest rates), declare that (i) all Loans shall bear interest at
2% plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% above the rate applicable to ABR Loans
(including any applicable margin in respect thereof).

 

(e)Accrued interest on each Loan (for ABR Loans, accrued through the last day of
the prior calendar month) shall be payable in arrears on each Interest Payment
Date for such Loan and upon termination of the Commitments; provided that (i)
interest accrued pursuant to paragraph (d) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan or ABR FILO Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(f)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).   The applicable Alternate Base Rate,
Adjusted LIBO Rate,   REVLIBOR30 Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or

 

(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans included in such Borrowing for such Interest
Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective

 



69

 

 



--------------------------------------------------------------------------------

 

and any such Eurodollar Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

 

(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

 

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,

 

(B)

Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and

 

(C)Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of, or the Loans made by, or participations
in Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case

(b)



70

 

 



--------------------------------------------------------------------------------

 

may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be prima facie evidence thereof. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

 

(d)Any request for compensation under this Section 2.15 shall be accompanied by
calculations demonstrating in reasonable detail the basis of such request, shall
be based on the good faith determination of the applicable Lender, Issuing Bank
or other Recipient (and not on an arbitrary or capricious basis), using
reasonable allocation and attribution methods, and shall be made only if such
Lender, Issuing Bank or other Recipient is making such requests generally of
similarly situated customers. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.16. Break Funding Payments.   In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or 9.02(d), then, in any such
event, the Borrower  shall compensate  each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be the amount determined by such Lender to
be the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Eurodollar Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Eurodollar Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten

(10) days after receipt thereof.

 



71

 

 



--------------------------------------------------------------------------------

 

SECTION 2.17. Withholding of Taxes; Gross-Up. (a) Payments Free of Taxes. Any
and all payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law.   If any applicable law (as reasonably
determined by an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely  pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)Evidence of Payment. As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 2.17, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(d)Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.   A certificate as
to the amount of such payment or liability delivered to any Loan Party by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(e)Indemnification by the Lenders.   Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for
such  Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.   A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan

(b)



72

 

 



--------------------------------------------------------------------------------

 

Document or otherwise payable by the Administrative Agent to such Lender from
any other source against any amount due to the Administrative Agent under this
paragraph (e).

 

(f)Status of Lenders.   (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent,
such   properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.  
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the U.S. is a party (x) with respect to payments of interest under any
Loan Document, an executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN   or  
IRS   Form W-8BEN-E,   as   applicable,   establishing   an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(1)



73

 

 



--------------------------------------------------------------------------------

 

(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

 

(3)in the case of a Foreign Lender claiming the benefits of the exemption for  
portfolio interest   under   Section 881(c)   of   the   Code,   (x) a  
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of   the   Code,   or   a     “controlled   foreign  
corporation”   described   in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and

(y) an executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)to the extent a Foreign Lender is not the Beneficial Owner, an executed  
IRS   Form W-8IMY,   accompanied   by   IRS   Form W-8ECI,   IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or   Exhibit C-3, IRS Form W-9, and/or
other certification documents from each Beneficial Owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-4 on behalf of each such direct and
indirect partner;

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation  prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely

(A)



74

 

 



--------------------------------------------------------------------------------

 

for purposes of this clause (D), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified  party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).   Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving  rise to such refund had never been paid.   This paragraph (g) shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

(h)Survival.   Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(i)FATCA.     For purposes of determining withholding Taxes imposed   under
FATCA, from and after the Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(j)Defined Terms.   For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

 

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.  
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under

 



75

 

 



--------------------------------------------------------------------------------

 

Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., Chicago time, on
the date when due, in immediately available funds, without set-off or
counterclaim.   Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 10
South Dearborn Street, Floor L2, Chicago, Illinois, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.   If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

 

(b)Any proceeds of Collateral received by the Administrative Agent   (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), (B) a mandatory prepayment (which shall be applied in accordance with
Section 2.11) or (C) amounts to be applied from the Collection Account when a
Cash Dominion Period is in effect (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the Protective Advances, fourth, to pay
the principal of the Protective Advances, fifth, to pay interest then due and
payable on the Revolving Loans and the Term Loans (other than the Protective
Advances) ratably, sixth, to pay interest then due and payable on the FILO
Loans, ratably, seventh, to prepay principal on the Revolving Loans and the Term
Loans (other than the Protective Advances) and unreimbursed LC Disbursements and
to pay any amounts owing with respect to Swap Agreement Obligations up to and
including the amount most recently provided to the Administrative Agent pursuant
to Section 2.22, for which Reserves have been established, ratably (with amounts
applied to the Term Loans applied to the remaining installments of the Term
Loans ratably in accordance with the then outstanding amounts thereof), eighth,
to pay an amount to the Administrative Agent equal to one hundred five percent
(105%) of the aggregate undrawn face amount of all outstanding Letters of Credit
and the aggregate amount of any unpaid LC Disbursements, to be held as cash
collateral for such Obligations, ninth, to prepay principal on the FILO Loans,
ratably, tenth, to payment of any amounts owing with respect to Banking Services
Obligations and Swap Agreement Obligations up to and including the amount most
recently provided to the Administrative Agent   pursuant to Section 2.22 and to
the extent not paid pursuant to clause seventh above, and eleventh, to the
payment of any other Secured Obligation due to the Administrative Agent or any
Lender by the Borrower. Notwithstanding the foregoing, amounts received from any
Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless an Event of

(b)



76

 

 



--------------------------------------------------------------------------------

 

Default is in existence, neither the Administrative Agent nor any Lender shall
apply any payment which it receives to any Eurodollar Loan of a Class, except
(a) on the expiration date of the Interest Period applicable thereto or (b) in
the event, and only to the extent, that there are no outstanding ABR Loans of
the same Class and, in any such event, the Borrower shall pay the break funding
payment required in accordance with Section 2.16.  The Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

 

(c)At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans, but such a Borrowing may only
constitute a Protective Advance if it is to reimburse costs, fees and expenses
as described in Section 9.03) and that all such Borrowings shall be deemed to
have been requested pursuant to Section 2.03, 2.04 or 2.05, as applicable, and
(ii) the Administrative Agent to charge any  deposit account of the Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.

 

(d)If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective  
Loans   and participations in LC Disbursements and Swingline Loans; provided  
that   (i) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to Holdings or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).   The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise

(b)



77

 

 



--------------------------------------------------------------------------------

 

against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(f)If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations hereunder until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender hereunder.
Application of amounts pursuant to (i) and

 

(ii)

above shall be made in any order determined by the Administrative Agent in its
discretion.

 

(g)The Administrative Agent may from time to time provide the Borrower with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrower’s
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrower pays the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrower shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

 

(a)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to   any   Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment

(a)



78

 

 



--------------------------------------------------------------------------------

 

(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to   any   Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, or if any Lender becomes a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent,  require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or 2.17) and obligations under this Agreement and other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and in circumstances where its consent would be required under Section
9.04, the Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such  outstanding principal and accrued interest and fees) or the Borrower
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)fees shall cease to accrue on the unfunded portion of the Revolving
Commitment and FILO Commitment of such Defaulting Lender pursuant to Section
2.12(a);

 

(b)such Defaulting Lender shall not have the right to vote on any issue on which
voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment, Revolving Exposure, FILO Exposure, and, if
applicable, Term Loan Commitment and Term Loans of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02) or under any other Loan Document;
provided, that, except as otherwise provided in Section 9.02, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;

(a)



79

 

 



--------------------------------------------------------------------------------

 

(c)if any Swingline  Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

 

(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only (x) to the extent that the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time) and (y) to the extent that such reallocation does
not, as to any non-Defaulting Lender, cause such non- Defaulting Lender’s
Revolving Exposure to exceed its Revolving Commitment;

 

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent   (x) first,   prepay   such   Swingline  
Exposure   and   (y) second,   cash collateralize, for the benefit of the
Issuing Bank, the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.06(j) for so long as such LC Exposure is outstanding;

 

(iii)if the Borrower cash collateralizes any portion of such   Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

(d)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will   be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and Swingline Exposure related to any such
newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

(a)



80

 

 



--------------------------------------------------------------------------------

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

 

In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

 

SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement.

 

SECTION 2.22. Banking Services and Swap Agreements.   Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary or Affiliate of a Loan Party shall deliver to the
Administrative Agent, promptly after entering into such Banking Services or Swap
Agreements, written notice setting forth the aggregate amount of all Banking
Services Obligations and Swap Agreement Obligations of such Loan Party or
Subsidiary or Affiliate thereof to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent).   In addition, each such Lender or Affiliate
thereof shall deliver to the Administrative Agent, following the end of each
calendar month (or promptly upon the Administrative Agent’s request therefor), a
summary of the amounts due or to become due in respect of such Banking Services
Obligations and Swap Agreement Obligations.   The most recent information
provided to the Administrative Agent shall be used in determining the amounts to
be applied in respect of such Banking Services Obligations and/or Swap Agreement
Obligations pursuant to Section 2.18(b) and which tier of the waterfall,
contained in

 



81

 

 



--------------------------------------------------------------------------------

 

Section 2.18(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed.

 

SECTION 2.23. MIRE Events. Notwithstanding anything to the contrary set forth
herein, no MIRE Event may be closed until the date that is (a) if there are no
Mortgaged Real Properties in a “special flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), ten (10) days or (b) if there are any Mortgaged Real
Properties in a “special flood hazard area”, thirty (30) days, after the
Administrative Agent has delivered to the Lenders the following documents in
respect of such real property: (i) a completed flood hazard determination from a
third party vendor; (ii) if such real property is located in a “special flood
hazard area”, (A) a notification to the applicable Loan Parties of that fact and
(if applicable) notification to the applicable Loan Parties that flood insurance
coverage is not available and (B) evidence of the receipt by the applicable Loan
Parties of such notice; and (iii) if required by applicable Flood Laws, evidence
of required flood insurance with respect to which flood insurance has been made
available under applicable Flood Laws; provided that any such MIRE Event may be
closed prior to such period expiring if the Administrative Agent shall have
received confirmation from each Lender that such Lender has completed any
necessary flood insurance due diligence to its reasonable satisfaction.

 

ARTICLE III

 

Representations and Warranties

 

Each Loan Party represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers.   Each Loan Party and each Subsidiary is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing,
in every jurisdiction where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
requirements of reasonableness, good faith and fair dealing.

 

SECTION 3.03. Governmental Approvals; No Conflicts.   The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents,

(b) will not violate any material Requirement of Law applicable to any Loan
Party or any

 



82

 

 



--------------------------------------------------------------------------------

 

Subsidiary, (c) will not violate or result in a default under any indenture,
agreement or other instrument where the principal amount thereof or amounts
owing thereunder exceed $25,000,000 and which is binding upon any Loan Party or
any Subsidiary or the assets of any Loan Party or any Subsidiary, or give rise
to a right thereunder to require any payment to be made by any Loan Party or any
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of any Loan Party or any Subsidiary, except Liens created pursuant to
the Loan Documents.

 

SECTION 3.04. Financial Condition; No Material Adverse Change.   (a) Holdings
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2015, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2016, certified by its
Financial Officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Holdings, the Borrower and their consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

 

(b)       No event, change or condition has occurred except as disclosed in the
Identified Disclosure, that has had, or would reasonably be expected to have, a
Material Adverse Effect, since December 31, 2015.

 

SECTION 3.05. Properties.   (a) As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by any Loan Party. Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists, except where the failure of the
foregoing to be true would not have a Material Adverse Effect. Each of the Loan
Parties and each of its Subsidiaries has good and indefeasible title to, or
valid leasehold interests in, all of its real and personal property, except
where the failure of the foregoing to be true would not have a Material Adverse
Effect, and all of such real and personal property is free of all Liens other
than those permitted by Section 6.02.

 

(b)       Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property used
in its business as currently conducted, except where the failure to own or hold
license rights thereto would not reasonably be expected to have a Material
Adverse Effect. Schedule 3.05 sets forth a correct and complete list of all such
patent applications and issued patents, pending and registered trademarks, and
registered copyrights owned by the Loan Parties as of the date of this
Agreement. The use of such trademarks, tradenames, copyrights, patents and other
intellectual property by each Loan Party and each Subsidiary does not infringe
upon the rights of any other Person, and each Loan Party’s and each Subsidiary’s
rights thereto are not subject to any licensing agreement or similar
arrangement, in each case except where such infringement or licensing agreement
or similar arrangement would not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Authorized Officer, threatened
against or affecting any Loan Party or any

 



83

 

 



--------------------------------------------------------------------------------

 

Subsidiary (i) as to which the Borrower reasonably expects an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than matters set forth in the Identified Disclosures) or (ii) that seeks to
enjoin or delay the Transactions.

 

(b)Except for matters set forth in the Identified Disclosures (i) no Loan Party
or any Subsidiary has received notice of any claim with respect to any
Environmental Liability, and no Authorized Officer knows of any basis for any
Environmental Liability, in each case that would reasonably be expected to have
a Material Adverse Effect, and (ii) except with respect to any other matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, no Loan Party or any Subsidiary (A) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(B) has become subject to any Environmental Liability, or (C) has received
notice of any claim with respect to any Environmental Liability.

 

(c)Since the date of this Agreement, there has been no change in the status of
the matters set forth in the Identified Disclosures that, individually or in the
aggregate, has resulted in, or would reasonably be expected to result in, a
Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements; No Default. Except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirements of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.

 

SECTION 3.08. Investment Company Status.   No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

SECTION 3.09. Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate  proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP, or (b) to the extent that
the failure to do so would not be reasonably expected to result in a Material
Adverse Effect.   No tax liens (except for Liens permitted pursuant to clause
(a) of Permitted Encumbrances) have been filed and, as of the Effective Date, no
claims are being asserted with respect to any such Taxes.

 

SECTION 3.10. ERISA.   During the twelve consecutive month period prior to the
Effective Date and the date of the extension of any Loan or the issuance of any
Letter of Credit,

(i) no formal step has been taken to terminate any Plan, other than a standard
termination under Section 4041(b) of ERISA and (ii) no contribution failure has
occurred with respect to any Plan sufficient to give rise to a Lien under
Section 303(k) of ERISA. During the twelve consecutive month period prior to the
Effective Date and the date of any subsequent Credit Extension, neither Holdings
nor any ERISA Affiliate has incurred, or is reasonably expected to incur, any
Withdrawal Liability that would reasonably be expected to exceed in the
aggregate $20,000,000.

 



84

 

 



--------------------------------------------------------------------------------

 

Each Plan complies with all applicable requirements of law and regulations
except with respect to non-compliance that would not reasonably be expected to
have a Material Adverse Effect. During the twelve consecutive month period prior
to the Effective Date and the date of any Credit Extension, neither Holdings nor
any ERISA Affiliate has withdrawn from any Multiemployer Plan within the meaning
of Title IV of ERISA or initiated steps to do so, and, to the knowledge of
Holdings, no steps have been taken to reorganize or terminate, within the
meaning of Title IV of ERISA, any Multiemployer Plan which withdrawal,
reorganization or termination would reasonably be expected to result in
liability to Holdings or any ERISA Affiliate that would exceed in the aggregate
$20,000,000.

 

SECTION 3.11. Disclosure.   The Loan Parties have disclosed to the Lenders (in
the Identified Disclosure or otherwise) all agreements, instruments and
corporate or other restrictions to which any Loan Party or any Subsidiary is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse
Effect.   Neither the Information Memorandum nor any of the other written
reports, financial statements, certificates or other written information
furnished by or on behalf of any Loan Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) other than projected financial information and
information of a general economic or industry-specific nature contains, when
taken as a whole, any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made and when taken as a whole, not
materially misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information  was prepared
in good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date (it being recognized by the
Administrative Agent and the Lenders that such projected financial information
is not to be viewed as a guaranteed outcome).

 

SECTION 3.12. [Reserved].

 

SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, Holdings and its Subsidiaries (on a
consolidated basis) are Solvent.

 

(b)       No Loan Party intends to, nor will permit any Subsidiary to, and no
Loan Party believes that it or any Subsidiary will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

 

SECTION 3.14. Insurance.   Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Effective Date. As of the Effective Date, all premiums in respect of
such insurance have been paid. Holdings maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are

 



85

 

 



--------------------------------------------------------------------------------

 

adequate and customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

SECTION 3.15. Capitalization and Subsidiaries.   Schedule 3.15 sets forth, as of
the Effective Date, (a) a correct and complete list of the name and relationship
to Holdings of each Subsidiary, noting whether such Subsidiary is a Material
Domestic Subsidiary or a Material Foreign Subsidiary, (b) a true and complete
listing of each class of each of the Borrower’s and each other Subsidiaries’
authorized Equity Interests, all of which issued Equity Interests are validly
issued, outstanding, fully paid and non-assessable, and owned beneficially and
of record by the Persons identified on Schedule 3.15, and (c) the type of entity
of Holdings and each Subsidiary. As of the Effective Date, all of the issued and
outstanding Equity Interests owned by any Loan Party have been  (to the extent
such concepts are relevant  with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable. There are no
outstanding commitments or other obligations of the Borrower or any Subsidiary
to issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of the Borrower
or any Subsidiary.

 

SECTION 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens (upon the filing of any financing statements, notices or
mortgages contemplated thereby in the offices specified therein) constitute
perfected and continuing Liens on the Collateral, securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Liens permitted under Section 6.02, to the extent any such Liens
would have priority over the Liens in favor of the Administrative Agent pursuant
to any applicable law or agreement entered into by the Administrative Agent on
behalf of the Secured Parties, (b) Liens perfected only by possession (including
possession of any certificate of title), to the extent the Administrative Agent
has not obtained or does not maintain possession of such Collateral, and (c)
Liens perfected by any method other than the filing of a financing statement
under the UCC, obtaining a blocked account control agreement, or filing or a
mortgage or deed of trust under the applicable law of any state of the United
States.

 

SECTION 3.17. Employment Matters.   As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened. The hours worked by and
payments made to employees of the Loan Parties and their Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters, except to the
extent that such violation would not reasonably be expected to have a Material
Adverse Effect. All payments due from any Loan Party or any Subsidiary, or for
which any claim may be made against any Loan Party or any Subsidiary, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Loan Party or such
Subsidiary, except to the extent that non-payment thereof would not reasonably
be expected to have a Material Adverse Effect.

 



86

 

 



--------------------------------------------------------------------------------

 

SECTION 3.18. Federal Reserve Regulations. No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

 

SECTION 3.19. Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.

 

SECTION 3.20. No Burdensome Restrictions.     No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.10.

 

SECTION 3.21. Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti- Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and to the knowledge of such
Loan Party, its officers, directors, employees and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects and
are not knowingly engaged in any activity that would reasonably be expected to
result in any Loan Party being designated as a Sanctioned Person. None of (a)
any Loan Party, any Subsidiary or, to the knowledge of any Loan Party, any of
their respective directors, officers or employees, or (b) to the knowledge of
any such Loan Party or Subsidiary, any agent of such Loan Party or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds, Transaction or other transaction contemplated
by this Agreement or the other Loan Documents will violate Anti-Corruption Laws
or applicable Sanctions.

 

SECTION 3.22. EEA Financial Institutions.   No Loan Party is an EEA Financial
Institution.

 

SECTION 3.23. Status as Senior Debt.   The Loans and other Obligations of the
Loan Parties constitute senior Indebtedness of the Loan Parties ranking at least
pari passu in right of payment with all other Indebtedness of the Loan Parties.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)Credit Agreement and Other Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence  
reasonably   satisfactory to the Administrative Agent (which may include
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan Document signed on behalf of each party thereto or (B)
written evidence reasonably satisfactory to the Administrative Agent (which may
include electronic

(a)



87

 

 



--------------------------------------------------------------------------------

 

transmission of a signed signature page thereof) that each such party has signed
a counterpart of such Loan Document and (iii) such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.10 payable to such requesting Lender and a
written opinion of the Loan Parties’ counsel, addressed to the Administrative
Agent, the Issuing Bank and the Lenders in substantially the form of Exhibit B,
all in form and substance satisfactory to the Administrative Agent and its
counsel.

 

(b)Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of Holdings for the 2014 and 2015
fiscal years, (ii) unaudited interim consolidated financial statements of
Holdings for each fiscal quarter ended after the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available, and such financial statements
shall not, in the reasonable judgment of the Administrative Agent, reflect any
material adverse change in the consolidated financial condition of Holdings and
its Subsidiaries, as reflected in the audited, consolidated financial statements
described in clause (i) of this paragraph and (iii) satisfactory projections for
the five-year period beginning with the fiscal year ending December 31, 2017 and
ending December 31, 2021 (including, without limitation, projected income
statements, balance sheet and cash flows for Holdings and its Subsidiaries for
each fiscal quarter for the fiscal year ending December 31, 2017).

 

(c)Closing Certificates; Certified Certificate of Incorporation; Good   Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall

(A)certify the resolutions of its Board of Directors, members or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) identify by name and title and bear the signatures of
the officers of such Loan Party authorized to sign the Loan Documents to which
it is a party and, in the case of the Borrower and Holdings, their Financial
Officers, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership  
agreement, or other organizational or governing documents, and (ii) a good
standing certificate for each Loan Party from its jurisdiction of organization
or the substantive equivalent available in the jurisdiction of organization for
each Loan Party from the appropriate governmental officer in such jurisdiction.

 

(d)No Default Certificate.     The Administrative Agent shall have   received a
certificate, signed by a Financial Officer of Holdings and the Borrower, dated
as of the Effective Date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
the Loan Documents are true and correct as of such date, and

(iii) certifying as to any other factual matters as may be reasonably requested
by the Administrative Agent.

 

(e)Fees. The Lenders, the Joint Lead Arrangers, JPMCB and the Administrative
Agent shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), on or before the

(a)



88

 

 



--------------------------------------------------------------------------------

 

Effective Date. All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Effective Date.

 

(f)Lien Searches.   The Administrative Agent shall have received the results of
a recent lien search in each jurisdiction where the Loan Parties are organized
and where the assets of the Loan Parties are located, and such search shall
reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.

 

(g)Pay-Off Letter. (x) The Administrative Agent shall have received a
satisfactory pay-off letter for the Effective Date Debt Repayment, confirming
that all Liens upon any of the property of the Loan Parties constituting
Collateral will be terminated concurrently with such payment and all letters of
credit issued or guaranteed as part of such Indebtedness shall have been cash
collateralized or supported by a Letter of Credit and (y) each Departing Lender
shall have received payment in full of all of the “Obligations” owing to it
under the Existing Credit Agreement (other than obligations to pay fees and
expenses with respect to which the Borrower has not received an invoice, “Rate
Management Obligations”, contingent indemnity obligations and other contingent
obligations owing to it under the “Loan Documents” each as defined in the
Existing Credit Agreement).

 

(h)Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrower to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

 

(i)Customer List. The Administrative Agent shall have received a true and
complete customer list for Holdings and its Domestic Subsidiaries, which list
shall state the customer’s name and mailing address and shall be certified as
true and correct by a Financial Officer.

 

(j)Control Agreements. The Administrative Agent shall have received each Deposit
Account Control Agreement required to be provided pursuant to Section 4.14 of
the Security Agreement.

 

(k)Solvency. The Administrative Agent shall have received a solvency certificate
signed by a Financial Officer dated the Effective Date.

 

(l)Revolving Borrowing Base and FILO Borrowing Base Certificates.     The
Administrative Agent and the Lenders shall have received a Revolving Borrowing
Base Certificate and a FILO Borrowing Base Certificate which calculates the
Revolving Borrowing Base and the FILO Borrowing Base, respectively, as of
December 31, 2016.

 

(m)Closing Revolving Availability. After giving effect to all Borrowings to be
made on the Effective Date, the issuance of any Letters of Credit on the
Effective Date and the payment of all fees and expenses due hereunder, and with
all of the Loan Parties’ indebtedness, liabilities, and obligations current,
Revolving Availability shall not be less than $300,000,000.

(a)



89

 

 



--------------------------------------------------------------------------------

 

(n)Senior Notes Documents.   The Administrative Agent shall be satisfied that
the Senior Notes Documents permit the Secured Obligations and the   Transactions
and the Administrative Agent shall have received a fully executed   and
effective Senior Notes Intercreditor Termination Agreement in form and substance
satisfactory to the Administrative Agent, which, among other things, evidences
the release of the holders of Senior Notes interests in, and Liens and security
interests upon, the Collateral and the termination of the Senior Notes
Intercreditor.

 

(o)Pledged Equity Interests; Stock Powers; Pledged Notes.   The Administrative
Agent shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) subject to Section

4.4of the Security Agreement, each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 

(p)Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.

 

(q)Insurance. The Administrative Agent shall have received evidence of insurance
coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof and Section 4.12 of the Security Agreement.

 

(r)Letter of Credit Application. If a Letter of Credit is requested to be issued
on the Effective Date, the Administrative Agent shall have received a properly
completed letter of credit application (whether standalone or pursuant to a
master agreement, as applicable).

 

(s)Tax Withholding.   The  Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

 

(t)Corporate Structure. The corporate structure, capital structure and other
material debt instruments, material accounts and governing documents of Holdings
and its Affiliates shall be acceptable to the Administrative Agent in its sole
discretion.

 

(u)Field Examination.   The Administrative Agent or its designee   shall   have
conducted a field examination of the applicable Loan Parties’ Accounts,
Inventory and related working capital matters and of the Loan Parties’ related
data processing and other systems, the results of which shall be satisfactory to
the Administrative Agent in its sole discretion and the report thereof has been
delivered to the Lenders.

(a)



90

 

 



--------------------------------------------------------------------------------

 

(v)Legal Due Diligence.    The  Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be reasonably
satisfactory to Administrative Agent in its sole discretion.

 

(w)Appraisal(s). The Administrative Agent and the Lenders shall have received
appraisals of the applicable Loan Parties’ Inventory from one or more firms
satisfactory to the Administrative Agent, which appraisals shall be satisfactory
to the Administrative Agent in its sole discretion.

 

(x)USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for each Loan Party.

 

(y)Other Documents.   The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

 

The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Chicago time, on March 31,
2017 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance,  amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

 

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default shall have occurred and be continuing, and (ii) no
Protective Advance shall be outstanding.

 

(c)After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Revolving Availability shall not be less than
zero.

 

(d)If the Borrower has requested a Revolving Loan and the FILO Commitments
remain outstanding (and have not been terminated pursuant to Section 2.09(ii) or
otherwise),

(a)



91

 

 



--------------------------------------------------------------------------------

 

either the Aggregate FILO Commitment shall have been fully funded or the FILO
Borrowing Base shall have been fully utilized such that additional FILO Loans
are not then available to be made.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Loan
Parties on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

 

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue,
amend, renew or extend, or cause to be issued, amended, renewed or extended, any
Letter of Credit for the ratable account and risk of Lenders from time to time
if the Administrative Agent believes that making such Loans or issuing,
amending, renewing or extending, or causing the issuance, amendment, renewal or
extension of,   any such Letter of Credit is in the best interests of the
Lenders.

 

SECTION 4.03. Term Loans. In additions to the conditions set forth in Sections
4.01 and 4.02, the obligation of each Lender to make a Term Loan, is subject to
the satisfaction of the following conditions:

 

(a)Environmental Reports.   The Administrative Agent and the Lenders shall have
received environmental review reports with respect to the real properties of
Holdings and its Subsidiaries   specified   by   the   Administrative   Agent  
from   firm(s)   satisfactory   to   the Administrative Agent, which reports
shall be acceptable to the Administrative Agent and the Lenders. Any
environmental hazards or liabilities identified in any such environmental review
report shall indicate the Loan Parties’ plans with respect thereto.

 

(b)Mortgages, etc.   The Administrative Agent shall have received, with respect
to each parcel of real property which is required to be subject to a Lien in
favor of the Administrative Agent, each of the following, in form and substance
reasonably satisfactory to the Administrative Agent:

 

(i)a Mortgage on such property;

 

(ii)evidence that a counterpart of the Mortgage has been recorded in the place
necessary, in the Administrative Agent’s judgment, to   create   a valid and
enforceable first priority Lien in favor of the Administrative Agent for the
benefit of itself, the Lenders and the other Secured Parties;

 

(iii)ALTA or other mortgagee’s title policy;

 

(iv)Either (1) an ALTA survey prepared and certified to the Administrative Agent
by a surveyor acceptable to the Administrative Agent or (2) such other
certificates or documents as the applicable title insurance company requires to
remove   the   standard   survey exception   and   issue   standard  
survey-related endorsements;

(i)



92

 

 



--------------------------------------------------------------------------------

 

(v)an opinion of counsel in the state in which such parcel of real property is
located in form and substance and from counsel reasonably satisfactory to the
Administrative Agent;

 

(vi)if any such parcel of real property is determined by the Administrative
Agent to be in a flood zone, a flood notification form signed by the Borrower
and evidence that flood insurance is in place for the building and contents, all
in form and substance satisfactory to the Administrative Agent;

 

(vii)a current appraisal of the real property prepared by an   appraiser
reasonably acceptable to the Administrative Agent, such appraisal to be in form
and substance satisfactory to the Administrative Agent;

 

(viii)an environmental assessment of the real property prepared   by an
environmental engineer reasonably acceptable to the Administrative Agent, and
accompanied by such reports, certificates, studies or data as the Administrative
Agent may reasonably require, all in form and substance satisfactory to the
Administrative Agent;

 

(ix)all information reasonably requested by the Administrative Agent (or by any
Co-Syndication Agent upon written notice by such Co-Syndication Agent to the
Borrower and the Administrative Agent) to allow such Co-Syndication Agent or the
Administrative Agent to conduct flood due diligence and flood insurance
compliance with respect to any such real property reasonably satisfactory to the
Co-Syndication Agents and the Administrative Agent and the Administrative Agent
shall have received confirmation (which confirmation may be delivered via email)
from each Co-Syndication Agents of the foregoing; and

 

(x)such other information, documentation,  and certifications as may be
reasonably required by the Administrative Agent.

 

(c)Appraisal(s). The Administrative Agent and the Lenders shall have received
appraisals of the applicable Loan Parties’ Equipment and real property from one
or more firms satisfactory to the Administrative Agent, which appraisals shall  
be satisfactory to the Administrative Agent in its sole discretion.

 

(d)Other   Conditions.     Such   other   certificates,   documents,  
instruments   and agreements as the Administrative Agent shall reasonably
request in connection with the transactions contemplated by this Agreement and
the other Loan Documents, including any promissory notes requested by a Lender
pursuant to Section 2.10 payable to such requesting Lender), all in form and
substance satisfactory to the Administrative Agent and its counsel.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters

 



93

 

 



--------------------------------------------------------------------------------

 

of Credit shall have expired or terminated in each case without any pending
draw, and all LC Disbursements shall have been reimbursed, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

 

SECTION 5.01. Financial Statements; Revolving Borrowing Base and FILO Borrowing
Base and Other Information. The Borrower will furnish or caused to be furnished
to the Administrative Agent and each Lender:

 

(a)within ninety (90) days after the end of each fiscal year of Holdings
(commencing with the fiscal year ending December 31, 2016), its audited
consolidated balance sheet and related consolidated statements of income and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing or otherwise
reasonably acceptable to the Required Lenders (without a “going concern” or like
qualification (other than any such qualification with respect to the Obligations
being treated as short-term indebtedness resulting solely from the Maturity Date
occurring one year from the time such  opinion is delivered), commentary or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results   of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied; provided, that the Borrower shall be   deemed to
have delivered the foregoing to the Administrative Agent and the Lenders if such
information has been filed with the SEC and is available on the EDGAR site at
www.sec.gov or any successor government site that is freely and readily
available to the Administrative Agent and the Lenders without charge, and the
delivery date therefor shall be deemed to be the first day on which such
information is available to the Administrative Agent and the Lenders on such web
page;

 

(b)within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Holdings (commencing with the fiscal quarter
ending March 31, 2017), its consolidated balance sheet and related consolidated
statements of income and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Finan- cial Officer as presenting fairly in all material respects
the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided, that the Borrower shall be deemed to have
delivered the foregoing to the Administrative Agent and the Lenders if such
information has been filed with the SEC and is available on the EDGAR site at
www.sec.gov or any successor government site that is freely and readily
available to the Administrative Agent and the Lenders without charge, and the
delivery date therefor shall be deemed to be the first day on which such
information is available to the Administrative Agent and the Lenders on such web
page;

 

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer in substantially the form of
Exhibit D (i) certifying, in the case of the financial statements delivered
under clause (b), as presenting fairly in all material respects the financial
condition and results of operations of Holdings and its consolidated

(a)



94

 

 



--------------------------------------------------------------------------------

 

Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, (ii) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations of the Fixed Charge Coverage Ratio and, during any
Covenant Trigger Period, demonstrating compliance with Section 6.12, (iv)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate, and (v) certifying if
any Subsidiaries have, as of the delivery of the last certificate under this
clause (c), qualified independently as, or are being designated by the Borrower
to become, Material Domestic Subsidiaries or Material Foreign Subsidiaries;

 

(d)concurrently with any delivery of financial statements under clause (a)
above, commencing with the financial statements for the fiscal year of Holdings
ending December 31, 2017, a certificate of the accounting firm that reported on
such financial statements stating whether they obtained knowledge during the
course of  their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

 

(e)as soon as available but in any event sixty (60) days after the end of each
fiscal year of Holdings and its Subsidiaries (commencing with the fiscal year
ending December 31, 2017), a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement and cash flow statement)
of Holdings for each fiscal quarter of the upcoming fiscal year (the
“Projections”) in form reasonably satisfactory to the Administrative Agent;

 

(f)as soon as available but in any event within thirty (30) days (or, solely
with respect to the calendar months ending January 31, 2017 and February 28,
2017, forty-five (45) days) of the end of each calendar month, commencing with
the calendar month ending January 31, 2017, as of the period then ended, a
Revolving Borrowing Base Certificate and a FILO Borrowing Base Certificate, as
the case may be, and supporting information in connection therewith, together
with any additional reports with respect to the Revolving Borrowing Base or the
FILO Borrowing Base as the Administrative Agent may reasonably request (with the
understanding that the Loan Parties shall only report a general balance for all
net earned accrued rebates described in clause (i) of the definition of Eligible
Accounts as of the end of each calendar month and that reporting of net earned
accrued rebates of Account Debtors on an individual basis shall only occur in
connection with a field examination of a Loan Party);

 

(g)within three (3) Business Days of the end of each calendar week (it being
understood that a calendar week ends on Friday), (x) during any Liquidity
Condition Period or

(y)at such other time as may be requested by the Administrative Agent, as of the
weekly period then ended, a Revolving Borrowing Base Certificate and a FILO
Borrowing Base Certificate, as the case may be; provided that only information
pertaining to the roll-forward of Accounts shall be required to be updated (and
no information with respect to determinations of Eligible Accounts under clauses
(q), (w) or (x) of the definition thereof shall be required to be updated) from
the previously delivered Revolving Borrowing Base Certificate and FILO Borrowing
Base Certificate (it being understood that delivery of the monthly Revolving
Borrowing Base

(y)



95

 

 



--------------------------------------------------------------------------------

 

Certificates and FILO Borrowing Base Certificates shall continue to be required
in the manner set forth in clause (f) above);

 

(h)as soon as available but in any event within thirty (30) days of the end of
each calendar month (or, solely with respect to the calendar months ending
January 31, 2017 and February 28, 2017, forty-five (45) days), as of the period
then ended, all delivered electronically in a text formatted file acceptable to
the Administrative Agent:

 

(i)a detailed aging of the Accounts of the Loan Parties that are providing
Revolving Borrowing Base or FILO Borrowing Base credit as of such
date,  including all invoices aged by invoice date and due date (with an
explanation of the terms offered), prepared in a manner reasonably acceptable to
the Administrative Agent, together with a summary specifying the name, address,
and balance due for each Account Debtor corresponding therewith; provided that,
for each calendar month ending on or prior to 180 days after the Effective Date
(as such period may be extended by the Administrative Agent in its sole
discretion), if such calendar month is not the last calendar month of a fiscal
quarter of Holdings, then the Borrower may furnish a summary (rather than a
detailed) aging of the Accounts of the Loan Parties that are providing Revolving
Borrowing Base or FILO Borrowing Base credit as of such date prepared in a
manner reasonably acceptable to the Administrative Agent, together   with a
summary specifying the name, address, and balance due for each Account Debtor
corresponding therewith;

 

(ii)a schedule detailing the Inventory of the Loan Parties that are providing
Revolving Borrowing Base or FILO Borrowing Base credit as of such date, in form
reasonably satisfactory to the Administrative Agent, by location (showing
Inventory in transit and any Inventory located with a third party under any
consignment, bailee arrangement or warehouse agreement), by class (raw material,
work-in-process and finished goods), by product type, and by volume on hand,
which Inventory shall be valued at the lower of cost (determined on a first-in,
first-out basis) or market and adjusted for Reserves as the Administrative Agent
has previously indicated  to  the Borrower are deemed by the Administrative
Agent to be appropriate, and including, if requested by the Administrative Agent
in its Permitted Discretion, a report of any variances or other results of
Inventory counts performed by the Loan Parties since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
credits issued by the Loan Parties and complaints and claims made against the
Loan Parties); and

 

(iii)a worksheet of calculations  prepared by the Borrower to determine Eligible
Accounts and Eligible Inventory, such worksheets detailing the Accounts and
Inventory excluded from Eligible Accounts and Eligible Inventory and the reason
for such exclusion;

 

(i)as soon as available but in any event within thirty (30) days of the end of
each fiscal quarter of Holdings, as of the period then ended, all delivered
electronically in a text formatted file acceptable to the Administrative Agent,
a reconciliation of the Accounts and Inventory of the Loan Parties that are
providing Revolving Borrowing Base or FILO Borrowing Base credit as of such date
between (A) the amounts shown in the Borrower’s general ledger and financial
statements and the reports delivered pursuant to Sections 5.01(h)(i) and (ii)
and (B) the amounts and dates shown in the reports delivered pursuant to
Sections 5.01(h)(i) and (ii) and the Revolving Borrowing Base Certificate and
FILO Borrowing Base Certificate delivered pursuant to clause (g) above as of
such date;

(h)



96

 

 



--------------------------------------------------------------------------------

 

(j)as soon as available but in any event within thirty (30) days of the end of
each calendar month (or, solely with respect to the calendar months ending
January 31, 2017 and February 28, 2017, forty-five (45) days) and at such other
times as may be requested by the Administrative Agent, as of the month then
ended, a schedule and aging of the accounts payable of the Loan Parties that are
providing Revolving Borrowing Base or FILO Borrowing Base credit as of such
date, delivered electronically in a text formatted file acceptable to the
Administrative Agent;

 

(k)concurrently with any delivery of financial statements under clause (a)
above, an updated customer list for the Loan Parties that are providing
Revolving Borrowing Base or FILO Borrowing Base credit as of such date, which
list shall state the customer’s name, mailing address and phone number,
delivered electronically in a text formatted file acceptable to the
Administrative Agent and certified as true and correct by a Financial Officer;

 

(l)promptly upon the Administrative Agent’s request in its Permitted Discretion:

 

(i)copies of invoices issued by the Loan Parties that are providing Revolving
Borrowing Base or FILO Borrowing Base credit as of such date in connection with
any Accounts, credit memos, shipping and delivery documents, and other
information related thereto; and

 

(ii)copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party that is
providing Revolving Borrowing Base or FILO Borrowing Base credit as of such
date;

 

(m)promptly upon the Administrative Agent request in its Permitted Discretion,
each Loan Parties’ sales journal, cash receipts journal (identifying trade and
non-trade cash receipts) and debit memo/credit memo journal as maintained by the
Loan Parties;

 

(n)promptly upon request therefor by the Administrative Agent (which request may
be made no more than once during any calendar year), a certificate of good
standing or the substantive equivalent available in the jurisdiction of
incorporation, formation or organization for each Loan Party from the
appropriate governmental officer in such jurisdiction;

 

(o)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by any Loan Party or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, as
the case may be; provided, that the Borrower shall be deemed to have delivered
the foregoing to the Administrative Agent and the Lenders if such information
has been filed with the SEC and is available on the EDGAR site at www.sec.gov or
any successor government site that is freely and readily available  to the
Administrative Agent and the Lenders without charge, and the delivery date
therefor shall be deemed to be the first day on which such information is
available to the Administrative Agent and the Lenders on such web page;

 

(p)promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
Holdings or any ERISA Affiliate may request with respect to any Multiemployer
Plan and (ii) any notices

(h)



97

 

 



--------------------------------------------------------------------------------

 

described in Section 101(l)(1) of ERISA that Holdings or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if Holdings or any
ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, Holdings or the
applicable ERISA Affiliate shall promptly make a request for such documents and
notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof; and

 

(q)promptly following any request therefor, such other information regarding the
operations, material changes in ownership of Equity Interests, business affairs
and financial condition of any Loan Party or any Subsidiary, or compliance with
the terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.

 

SECTION 5.02. Notices of Material Events.   Each of the Borrower and Holdings
will furnish to the Administrative Agent and each Lender prompt (but in any
event within any time period that may be specified below) written notice of the
following:

 

(a)within five (5) Business Days after an Authorized Officer obtains   actual
knowledge thereof, the occurrence of any Default;

 

(b)receipt of any notice of any investigation by a Governmental Authority or any
litigation or proceeding commenced or threatened against any Loan Party or any
Subsidiary that

(i)seeks damages in excess of $15,000,000, (ii) seeks injunctive relief, (iii)
is asserted  or instituted against any Plan, its fiduciaries or its assets, (iv)
alleges criminal misconduct by any Loan Party or any Subsidiary, (v) alleges the
violation of, or seeks to impose remedies under, any Environmental Law or
related Requirement of Law, or seeks to impose Environmental Liability, if such
violation or imposition would reasonably be expected to have a Material Adverse
Effect, or (vi) asserts liability on the part of any Loan Party or any
Subsidiary in excess of $15,000,000 in respect of any Tax, fee, assessment, or
other governmental charge, or (vii) involves any product recall requiring the
return of goods by a Loan Party or its customers (for goods purchased by the
customer from any Loan Parties) to the applicable manufacturer where the
aggregate fair market value of the assets subject thereto is at least
$15,000,000;

 

(c)within two (2) Business Days after an Authorized Officer obtains   actual
knowledge thereof, any Lien (other than Permitted Encumbrances) or claim made or
asserted against any of the Collateral in excess of $15,000,000;

 

(d)any loss, damage, or destruction to the Collateral in the amount of
$15,000,000 or more, whether or not covered by insurance;

 

(e)within two (2) Business Days of receipt thereof, any and all default notices
received under or with respect to any leased location or public warehouse where
Collateral with an aggregate fair market value of at least $250,000 is located;

 

(f)all amendments to the Senior Notes Documents, together with a copy of each
such amendment;

 

(g)As soon as possible and in any event within 10 days after the occurrence of
any ERISA Event that, alone or together with any other ERISA Events that have
occurred, would

(a)



98

 

 



--------------------------------------------------------------------------------

 

reasonably be expected to result in liability of the Loan Parties and their
Subsidiaries in an aggregate amount exceeding $15,000,000; and

 

(h)any other development that results, or would reasonably be expected to
result, in a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower and Holdings
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect, maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03,
and (b) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted.

 

SECTION 5.04. [Reserved].

 

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear and
casualty excepted.

 

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep and maintain, and cause each of the
Subsidiaries to keep and maintain, in all material respects, complete, accurate
and proper books of record and account in which entries in conformity with GAAP
shall be made of all dealings and transactions in relation to their respective
businesses and activities and (b) permit any representatives designated by the
Administrative Agent (or if an Event of Default has occurred and is continuing,
any Lender) (including employees of the Administrative Agent, any Lender or any
consultants, accountants, lawyers, agents and appraisers retained by the
Administrative Agent), upon two (2) Business Days’ prior written notice to the
Borrower (except when an Event of Default has occurred and is continuing, in
which case no prior notice will be required), to visit and inspect its
properties, to conduct at such Loan Party’s premises field examinations of such
Loan Party’s assets, liabilities, books and records, including examining and
making extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.   The Administrative
Agent shall have the right to conduct and the Loan Parties shall be responsible
for the costs of expenses of one (1) field examination during any 12-month
period and one (1) additional field examination (for the total of two (2) such
field examinations during any 12-month period) conducted at any time when a
Field Exam and Appraisal Period has occurred and is continuing. Additionally,
there shall be no limitation on the number or frequency of field examinations if
an Event of

 



99

 

 



--------------------------------------------------------------------------------

 

Default has occurred and is continuing, and the Loan Parties shall be
responsible for the costs and expenses of any field examinations conducted while
an Event of Default has occurred and is continuing. After the occurrence and
during the continuance of any Event of Default, each Loan Party shall provide
the Administrative Agent and each Lender with access to its suppliers. Each Loan
Party acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to each Loan Party’s assets for internal use by the Administrative Agent and the
Lenders.

 

SECTION 5.07. Compliance with  Laws and Material Contractual Obligations.   Each
Loan Party will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. Each Loan Party
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

SECTION 5.08. Use of Proceeds.

 

(a)The proceeds of the Loans and the Letters of Credit will be used only for the
general corporate purpose of Holdings and its Subsidiaries in the ordinary
course of business (including, without limitation, to finance Permitted
Acquisitions and, in the case of the Senior Notes Collateral LC, to provide
credit support for the Senior Notes) and the Effective Date Debt Repayment. No
part of the proceeds of any Loan and no Letter of Credit will be used, whether
directly or indirectly for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.   The Borrower shall
cause JPMCB, as Issuing Bank, to issue the Senior Notes Collateral LCs on the
Effective Date to the “Collateral Trustee” under and as defined in that certain
Collateral Trust Agreement (the “Collateral Trust Agreement”), dated as of
February 22, 2017, by and among the holders of the Senior Notes, the Borrower,
Holdings and Wilmington Trust, National Association as “Collateral Trustee”.

 

(b)The Borrower will not request any Borrowing or Letter of Credit, and the Loan
Parties shall not use, and shall take appropriate precautions to ensure that
their Subsidiaries and their and their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing or Letter of Credit (a)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent that such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the U.S. or the European Union, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

SECTION 5.09. Accuracy of Information. The Loan Parties will ensure that any
written information, including financial statements or other documents,
furnished to the Administrative Agent or the Lenders in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder other than

 



100

 

 



--------------------------------------------------------------------------------

 

projected financial information and information of a general economic or
industry-specific nature contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made and taken as a whole (after
giving effect (without limitation) to the Identified Disclosures), not
materially misleading when made, and the furnishing of such information shall be
deemed to be a representation and warranty by the Borrower on the date thereof
as to the matters specified in this Section 5.09; provided that, with respect to
projected financial information, the Loan Parties will only ensure that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being recognized by the Administrative Agent and the
Lenders that such projected financial information is not to be viewed as a
guaranteed outcome).

 

SECTION 5.10. Insurance.   Each Loan Party will, and will cause each Subsidiary
to, maintain with financially  sound and reputable insuranc